Execution Copy

 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

by and between

 

NORTHERN INDIANA HOSPITAL, LLC

 

as Seller

 

and

 

HORIZON HEALTH CORPORATION

 

as Purchaser

 

Dated as of March 12, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

    

DEFINITIONS; SALE AND TRANSFER OF ASSETS; CONSIDERATION; CLOSING

   1    

1.1

   Definitions    1    

1.2

   Purchase Price    2    

1.3

   Closing Date    2    

1.4

   Items to be Delivered by Seller at Closing    2    

1.5

   Items to be Delivered by Purchaser at Closing    4    

1.6

   Prorations and Utilities    5    

1.7

   Transfer of Seller Assets    5    

1.8

   Excluded Assets    6    

1.9

   Assumed Obligations    8    

1.10

   Excluded Liabilities    9    

1.11

   Risk of Loss    10    

1.12

   Net Working Capital, Estimates and Audits.    11

ARTICLE 2

    

REPRESENTATIONS AND WARRANTIES OF SELLER

   12    

2.1

   Authority    12    

2.2

   Authorization/Execution    13    

2.3

   Organization and Good Standing; No Subsidiaries; No Conflicts.    13    

2.4

   Financial Statements; Changes.    14    

2.5

   Tax and Other Returns and Reports.    14    

2.6

   Material Contracts.    15    

2.7

   Real and Personal Property; Title to Property; Leases.    16    

2.8

   Intangible Property.    17    

2.9

   Legal Proceedings.    17    

2.10

   Accounting Records; Internal Controls; Absence of Certain Payments.    18    

2.11

   Insurance.    18    

2.12

   Employees.    18    

2.13

   Employee Benefits.    19    

2.14

   Certain Interests.    19    

2.15

   Intercompany Operations.    20    

2.16

   Inventories.    20    

2.17

   Receivables.    20    

2.18

   Third Party Payors and Suppliers.    20    

2.19

   Worker Adjustment and Retraining Notification (WARN).    20    

2.20

   Environmental Compliance.    20    

2.21

   Powers of Attorney.    22    

2.22

   Accreditation; Medicare and Medicaid; Third-Party Payors; Compliance with
Health Care Laws.    22    

2.23

   Compliance Program.    24    

2.24

   HIPAA.    24    

2.25

   Restricted Grant and Loan Programs.    24    

2.26

   Experimental Procedures.    25    

2.27

   Medical Staff; Physician Relations.    25

 

i



--------------------------------------------------------------------------------

   

2.28

   Solvency.    25    

2.29

   No Brokers or Finders.    25    

2.30

   Condition of Assets    25

ARTICLE 3

    

REPRESENTATIONS AND WARRANTIES OF PURCHASER

   26    

3.1

   Authorization    26    

3.2

   Binding Agreement    26    

3.3

   Organization and Good Standing; No Violation.    26    

3.4

   Brokers and Finders    27    

3.5

   Solvency    27    

3.6

   Availability of Funds    27

ARTICLE 4

    

COVENANTS OF SELLER

   27    

4.1

   Access and Information; Inspection Period, Preparation of Exhibits and
Schedules.    27    

4.2

   Conduct of Business    28    

4.3

   Negative Covenants    29    

4.4

   Consents    29    

4.5

   Additional Financial Information    30    

4.6

   No-Shop.    30    

4.7

   Seller’s Efforts to Close    30    

4.8

   Title Matters    31    

4.9

   Termination Cost Reports    31    

4.10

   Certain Employee Matters.    31    

4.11

   Updating of Disclosure Schedules    31

ARTICLE 5

    

COVENANTS OF PURCHASER

   32    

5.1

   Purchaser’s Efforts to Close    32    

5.2

   Required Governmental Approvals    32    

5.3

   Use of Business Names    32    

5.4

   Excluded Assets    32    

5.5

   Confidentiality    32    

5.6

   Enforceability    33    

5.7

   Waiver of Bulk Sales Law Compliance    33

ARTICLE 6

    

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

   33    

6.1

   Signing and Delivery of Instruments    33    

6.2

   Unfavorable Action or Proceeding    33    

6.3

   Performance of Covenants    34    

6.4

   Opinion of Counsel for Purchaser    34    

6.5

   Governmental Authorizations    34    

6.6

   Exhibits and Disclosure Schedules    34

 

ii



--------------------------------------------------------------------------------

ARTICLE 7

    

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

   34    

7.1

   Governmental Authorizations    34    

7.2

   Signing and Delivery of Instruments    34    

7.3

   Performance of Covenants    34    

7.4

   Unfavorable Action or Proceeding    34    

7.5

   Opinion of Counsel    35    

7.6

   Exhibits and Disclosure Schedules    35    

7.7

   Title Insurance Policy    35    

7.8

   No Material Adverse Change    35    

7.9

   Required Consents    35

ARTICLE 8

    

TERMINATION

   35    

8.1

   Termination    35    

8.2

   Termination Consequences    36

ARTICLE 9

    

POST-CLOSING MATTERS

   36    

9.1

   Excluded Assets and Excluded Liabilities    36    

9.2

   Preservation and Access to Records After the Closing.    37    

9.3

   Provision of Benefits of Certain Contracts    38    

9.4

   Employee Matters    38    

9.5

   Misdirected Payments, Etc    39

ARTICLE 10

    

SURVIVAL AND INDEMNIFICATION

   39    

10.1

   Survival    39    

10.2

   Indemnification of Purchaser by Seller.    40    

10.3

   Indemnification of Seller by Purchaser.    41    

10.4

   Method of Asserting Claims    43    

10.5

   Exclusive    46

ARTICLE 11

    

TAX AND COST REPORT MATTERS

   46    

11.1

   Tax Matters; Allocation of Purchase Price.    46    

11.2

   Cost Report Matters.    46

ARTICLE 12

    

MISCELLANEOUS PROVISIONS

   47    

12.1

   Entire Agreement    47    

12.2

   Further Assurances and Cooperation    47    

12.3

   Successors and Assigns    47    

12.4

   Governing Law    48    

12.5

   Amendments    48    

12.6

   Exhibits, Schedules and Disclosure Schedule    48    

12.7

   Notices    48    

12.8

   Headings    49    

12.9

   Confidentiality and Publicity    49

 

iii



--------------------------------------------------------------------------------

   

12.10

  Third Party Beneficiary    49    

12.11

  Expenses and Attorneys’ Fees    49    

12.12

  No Waiver    49    

12.13

  Severability    50    

12.14

  Counterparts    50    

12.15

  Waiver of Jury Trial    50

 

LIST OF EXHIBITS

 

EXHIBIT

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

A

   Bill of Sale

B

   Real Estate Assignments

C

   Special Warranty Deed

D

   Opinion of Counsel for Seller

E

   Transitional Services Agreements

F

   Power of Attorney

G

   Guaranty

H

   License Agreement

I

   Employee Leasing Agreement

J

   Information Technology Transition Services Agreement

K

   Opinion of Counsel for Purchaser

 

iv



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

SCHEDULE

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

1.4(l)

   Contract and Lease Consents

1.7(a)

   Owned Real Property

1.7(b)

   Leased Real Property

1.7(f)

   Contracts

1.8(c)

   Excluded Proprietary Software

1.8(t)

   Other Excluded Assets

1.9(b )

   Capital Leases

1.9(f)

   Other Assumed Obligations

1.12

   Net Working Capital Determination

2.3

   Conflicts

2.4

   Exceptions from GAAP/Other Changes

2.5

   Tax Matters

2.6

   Material Contracts

2.7

   Property/Encumbrances

2.8

   Intangible Property

2.9

   Litigation

2.11

   Insurance/Claims

2.12

   Employees

2.13

   Employee Plans

2.14

   Certain Interests

2.15

   Intercompany Operations

2.18

   Payor Contracts

2.20

   Environmental Matters

2.22

   Medicare/Medicaid Compliance

2.27

   Medical Staff Matters

4.8

   Certain Leases

7.1

   Governmental Authorizations

11.1(b)

   Allocation of Purchase Price

 

v



--------------------------------------------------------------------------------

SCHEDULE OF DEFINED TERMS

 

Term

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

Accounting Firm

   12

Accounts Receivable

   7

Affiliate

   30

Agency Settlements

   46

Aggregate Damage

   10

Agreement

   1

Assets

   5

Assumed Obligations

   8

Bill of Sale

   2

Claim Notice

   43

Closing

   2

Closing Date

   2

COBRA Coverage

   31

Code

   15

Confidential Information

   32

Contract and Lease Consents

   3

Contracts

   5

Control

   30

Cost Report Records

   7

Damages

   40

Document Retention Period

   36

Effective Date

   1

Effective Time

   2

Employee Leasing Agreement

   3

ERISA

   19

Excluded Assets

   6

Excluded Contracts

   6

Excluded Liabilities

   9

GAAP

   11

Government Receivables

   7

HIPAA

   8

Hired Employees

   31

Hospital

   1

Indemnified Party

   42

Indemnifying Party

   42

Indemnity Notice

   44

Independent Consultant

   10

Information Technology Transition Services Agreement

   3

Inspection Period

   28

Interim Balance Sheet

   14

Interim Balance Sheet Date

   14

Inventory

   6

 

vi



--------------------------------------------------------------------------------

Lease

   16

Leased Real Property

   5

Leasehold Title Policy

   30

Leases

   5

License Agreement

   3

Licenses

   5

Material Adverse Change

   14

Material Contract

   15

Notice Period

   43

Original Closing Date

   10

Owned Real Property

   5

Owner’s Title Policy

   30

Parent

   3

Permitted Encumbrances

   16

Person

   30

Personal Property

   5

Plan

   19

Power of Attorney

   3

Prepaids

   6

Purchase Price

   2

Purchaser

   1

Purchaser Parties

   40

Real Estate Lease Assignments

   2

Real Property

   5

Relevant Claim

   41

Seller

   1

Seller Cost Reports

   46

Seller Parties

   41

Seller Tax Claims

   40

Sole Member

   3

solvency

   25

Special Warranty Deed

   2

Submittal Date

   11

Superseded Agreements

   47

Survey

   31

Third Party Claim

   43

Title Commitment

   30

Title Company

   31

Title Instruments

   31

Title Policy

   30

Transitional Services Agreement

   3

WARN Act

   38

 

vii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
the 12th day of March, 2004 (the “Effective Date”) by and between NORTHERN
INDIANA HOSPITAL, LLC, a Delaware limited liability company (“Seller”), and
HORIZON HEALTH CORPORATION, a Delaware corporation (“Purchaser”).

 

R E C I T A L S:

 

A. Seller owns and operates an 80-bed free-standing psychiatric hospital located
at 1800 North Oak Road, Plymouth, Indiana 46563 (the “Hospital”).

 

B. Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, substantially all of the assets owned by Seller with respect to the
operation of the Hospital, for the consideration and upon the terms and
conditions contained in this Agreement.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained in this Agreement, and for their mutual
reliance, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS; SALE AND TRANSFER OF ASSETS;

CONSIDERATION; CLOSING

 

1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires,

 

(a) the defined terms used in this Agreement shall include the plural as well as
the singular,

 

(b) all accounting terms not otherwise defined herein have the meanings assigned
under GAAP (as defined herein),

 

(c) all references in this Agreement to designated “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of the body of this Agreement,

 

(d) pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms,

 

(e) the words “including” and “include” shall be deemed to mean in each instance
“including, without limitation,” and

 

1



--------------------------------------------------------------------------------

(f) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision.

 

Capitalized terms used in this Agreement shall have the definitions assigned to
such terms elsewhere in this Agreement. For ease of reference, the section
containing the definition of each such capitalized term is set forth in the
schedule of defined terms included at the end of this Agreement.

 

1.2 Purchase Price. Subject to the terms and conditions of this Agreement, the
aggregate purchase price to be paid by Purchaser to Seller for the purchase of
the Assets (the “Purchase Price“) shall be Six Million One Hundred Thousand and
No/100ths Dollars ($6,100,000.00), plus (or minus if a negative number) the
amount of the Net Working Capital (as defined in Section 1.12) as of the
Effective Time. The Purchase Price shall be calculated for the purposes of the
Closing based upon the estimated Net Working Capital as determined in accordance
with Section 1.12(b). The Purchase Price shall be adjusted after the Closing in
accordance with Section 1.12 to reflect the actual Net Working Capital as of the
Effective Time as determined in accordance with Section 1.12(b). The Purchase
Price shall be paid at Closing as provided in Section 1.5.1.

 

1.3 Closing Date. The consummation of the transactions contemplated by this
Agreement (“Closing”) shall take place at 10:00 a.m. on or before April 1, 2004,
at the offices of Strasburger & Price, LLP, 901 Main Street, Suite 4300, Dallas,
Texas 75202, or such other date, time and place as the parties shall mutually
agree (the “Closing Date”); provided that all conditions precedent and other
matters required to be completed as of the Closing Date have been or will be
completed on such date. The Closing with respect to the Hospital, shall be
deemed to have occurred and to be effective as between the parties as of 12:01
a.m. (determined by reference to the local time zone in which the Hospital is
located) on the Closing Date (the “Effective Time”).

 

1.4 Items to be Delivered by Seller at Closing. At or before the Closing, Seller
shall deliver to Purchaser the following, duly executed by Seller where
appropriate:

 

(a) General Assignment, Bill of Sale and Assumption of Liabilities in the form
of Exhibit A attached hereto (the “Bill of Sale”);

 

(b) Assignment and Assumption of Real Estate Leases in the form of Exhibit B
attached hereto with respect to each Leased Real Property (the “Real Estate
Lease Assignments”);

 

(c) Special Warranty Deed in the form of Exhibit C attached hereto with respect
to each Owned Real Property (the “Special Warranty Deed”);

 

(d) original certificates of good standing, or comparable status, of Seller,
issued by the State of Delaware and the State of Indiana, dated no earlier than
a date which is fourteen (14) calendar days prior to the Closing Date;

 

2



--------------------------------------------------------------------------------

(e) an opinion of counsel for Seller in substantially the form attached hereto
as Exhibit D;

 

(f) a certificate of the President or any Vice President of Seller certifying to
Purchaser (a) all the representations and warranties of Seller contained herein
are true in all material respects as of the Closing Date with the same effect as
though made at such time, (b) compliance in all material respects with covenants
and agreements required of Seller set forth in this Agreement to be satisfied by
the Closing Date and (c) that all of the conditions contained in Article 6 have
been satisfied except those, if any, waived in writing by Seller;

 

(g) a certificate of the corporate Secretary of Seller certifying to Purchaser
(a) the incumbency of the officers of Seller on the Effective Date and on the
Closing Date and bearing the authentic signatures of all such officers who shall
execute this Agreement and any additional documents contemplated by this
Agreement and (b) the due adoption and text of the resolutions of the Boards of
Managers of Seller and of BHC of Indiana General Partnership, the sole member of
Seller (the “Sole Member”), authorizing (i) the transfer of the Assets and
Assumed Obligations by Seller to Purchaser and (ii) the execution, delivery and
performance of this Agreement and all ancillary documents and instruments by
Seller, and that such resolutions have not been amended or rescinded and remain
in full force and effect on the Closing Date;

 

(h) Transitional Services Agreement, which shall be in the form of Exhibit E
attached hereto (the “Transitional Services Agreement”);

 

(i) Releases of liens and mortgages and UCC termination statements for any and
all financing statements filed with respect to the Assets (other than those
relating to the Contracts);

 

(j) Limited Power of Attorney for use of Pharmacy License, DEA and Other
Registration Numbers, and DEA Order Forms, in the form of Exhibit F attached
hereto (the “Power of Attorney”);

 

(k) a Guaranty of Ardent Health Services, Inc., a parent company of Seller
(“Parent”), in the form of Exhibit G attached hereto, pursuant to which Parent
shall guaranty all of the obligations of Seller hereunder;

 

(l) all consents to the assignment of the Contracts and Leases from the third
parties required to assign the Contracts and Leases to Purchaser which are
specified on Schedule 1.4(l) (the “Contract and Lease Consents”);

 

(m) License Agreement in the form of Exhibit H attached hereto (the “License
Agreement”);

 

(n) Employee Leasing Agreement in the form of Exhibit I attached hereto (the
“Employee Leasing Agreement”);

 

3



--------------------------------------------------------------------------------

(o) Information Technology Transition Services Agreement in the form of Exhibit
J attached hereto (the “Information Technology Transition Services Agreement”);
and

 

(p) such other instruments, certificates, consents or other documents which are
reasonably necessary to carry out the transactions contemplated by this
Agreement and to comply with the terms hereof.

 

1.5 Items to be Delivered by Purchaser at Closing. At or before the Closing,
Purchaser shall execute and deliver or cause to be delivered to Seller the
following, duly executed by Purchaser where appropriate:

 

(a) payment of the Purchase Price on the Closing Date by wire transfer of
immediately available funds to Seller to the account specified by Seller which
account Seller shall specify to Purchaser not less than three (3) business days
prior to the Closing Date in writing;

 

(b) a certificate of the President or any Vice President of Purchaser certifying
to Seller (a) all the representations and warranties of Seller contained herein
are true in all material respects as of the Closing Date with the same effect as
though made at such time, (b) compliance in all material respects with covenants
and agreements required of Purchaser set forth in this Agreement required to be
satisfied by the Closing Date and (c) that all of the conditions contained in
Article 7 have been satisfied except those, if any, waived in writing by
Purchaser;

 

(c) a certificate of the corporate Secretary of Purchaser certifying to Seller
(a) the incumbency of the officers of Purchaser on the Effective Date and on the
Closing Date and bearing the authentic signatures of all such officers who shall
execute this Agreement and any additional documents contemplated by this
Agreement and (b) the due adoption and text of the resolutions of the Board of
Directors of Purchaser authorizing the execution, delivery and performance of
this Agreement and all ancillary documents and instruments by Purchaser, and
that such resolutions have not been amended or rescinded and remain in full
force and effect on the Closing Date;

 

(d) an opinion of counsel for Purchaser in substantially the form attached
hereto as Exhibit K;

 

(e) original certificate of good standing, or comparable status, of Purchaser,
issued by the Delaware Secretary of State dated no earlier than a date which is
fourteen (14) calendar days prior to the Closing Date;

 

(f) the Bill of Sale;

 

(g) the Real Estate Lease Assignments;

 

(h) Transitional Services Agreement (along with the payment to Seller by wire
transfer of immediately available funds of any amounts which must be made by
Purchaser to Seller or any affiliate of Seller concurrent with the execution
thereof);

 

4



--------------------------------------------------------------------------------

(i) the Power of Attorney;

 

(j) the License Agreement;

 

(k) the Employee Leasing Agreement;

 

(l) the Information Technology Transition Services Agreement; and

 

(m) such other instruments, certificates, consents or other documents which are
reasonably necessary to carry out the transactions contemplated by this
Agreement and to comply with the terms hereof.

 

1.6 Prorations and Utilities. To the extent not otherwise prorated pursuant to
this Agreement, Purchaser and Seller shall prorate (as of the Effective Time),
to the extent applicable to the Assets, real estate and personal property lease
payments, real estate and personal property taxes, assessments and other similar
charges against real estate, plus all other income and expenses which are
normally prorated upon the sale of assets of a going concern.

 

1.7 Transfer of Seller Assets. On the Closing Date, Seller shall assign,
transfer, convey and deliver to Purchaser, and Purchaser shall acquire, all of
Seller’s right, title and interest in and to all assets and properties of
Seller, as such assets shall exist on the Closing Date, that are utilized in any
respect in connection with the operation of the Hospital, other than the
Excluded Assets (collectively, the “Assets”), such transfer being deemed to be
effective at the Effective Time including the following:

 

(a) all of the real property that is owned by Seller and used with respect to
the operation of the Hospital, including, without limitation, the real property
described in Schedule 1.7(a) (such description to include a legal description
and address), together with all buildings, improvements and fixtures located
thereupon and all construction in progress (collectively, the “Owned Real
Property”);

 

(b) all of the real property that is leased by Seller and used with respect to
the operation of the Hospital, including, without limitation, the leased real
property described in Schedule 1.7(b) (the “Leased Real Property;” the Owned
Real Property and the Leased Real Property collectively, the “Real Property”);

 

(c) all of the tangible personal property owned by Seller with respect to the
operation of the Hospital, including all equipment, furniture, fixtures,
machinery, vehicles, office furnishings, and leasehold improvements (the
“Personal Property”);

 

(d) all of Seller’s rights, to the extent assignable or transferable, to all
licenses, permits, approvals, certificates of need, certificates of exemption,
franchises, accreditations and registrations and other governmental licenses,
permits or approvals issued to Seller with respect to the operation of the
Hospital (the “Licenses”);

 

(e) all of Seller’s interest, to the extent assignable or transferable, in and
to all real property and personal property leases with respect to the operation
of the Hospital (the “Leases”);

 

5



--------------------------------------------------------------------------------

(f) all of Seller’s interest, to the extent assignable or transferable, in and
to all contracts and agreements (including, but not limited to, purchase orders)
with respect to the operation of the Hospital including, without limitation,
those Contracts described in Schedule 1.7(f) (the “Contracts”); provided,
however, the term Contracts as used in this Agreement shall exclude any
contracts which Purchaser has designated as an excluded contract and, subject to
Section 9.3, multi-hospital contracts as to which the Hospital and one or more
of Seller’s or Seller’s affiliates’ other hospitals (which are not the Hospital)
participate (the “Excluded Contracts”);

 

(g) all advance payments, prepayments, prepaid expenses, deposits and the like
which exist as of the Closing Date (the “Prepaids”);

 

(h) all inventories of supplies, drugs, food, janitorial and office supplies and
other disposables and consumables located at the Hospital (the “Inventory”);

 

(i) all documents, records, staff bylaws, files and computer software with
respect to the operation of the Hospital, including, without limitation, all
patient records, medical records, employee records, financial records with
respect to the operation of the Hospital, equipment records, construction plans
and specifications, and medical and administrative libraries;

 

(j) to the extent assignable, all rights in all warranties of any manufacturer
or vendor in connection with the Personal Property;

 

(k) all goodwill of the businesses evidenced by the Assets;

 

(l) all of Seller’s rights with respect to its Medicare provider number;

 

(m) all insurance proceeds arising in connection with property damage to the
Assets occurring after the Effective Date and prior to the Effective Time, to
the extent not expended on the repair or restoration of the Assets;

 

(n) subject to Section 1.8(f), the name, symbols and telephone numbers used with
respect to the operation of the Hospital, including, without limitation, the
name of the Hospital and all variants thereof; and

 

(o) any current assets of Seller with respect to the operation of the Hospital
(which are not otherwise specifically described above in this Section 1.7);

 

provided, however, that the Assets shall not include the Excluded Assets as
defined in Section 1.8 below.

 

1.8 Excluded Assets. Notwithstanding anything to the contrary in Section 1.7,
Seller shall retain the following assets, whether owned directly or indirectly
by it (or any of Seller’s affiliates) (collectively, the “Excluded Assets”):

 

(a) cash, cash equivalents and short-term investments;

 

(b) all intercompany receivables of Seller with any of Seller’s affiliates;

 

6



--------------------------------------------------------------------------------

(c) computer software programs which are proprietary to Seller and/or Seller’s
affiliates described in Schedule 1.8(c);

 

(d) any asset which would revert to the employer upon the termination of a
Seller Plan, including assets representing a surplus or overfunding of Seller
Plan;

 

(e) all national or regional contracts of Seller or any affiliate thereof which
are made available to the Hospital by virtue of the Hospital being an affiliate
of Parent;

 

(f) the names “Ardent Health Services,” “Ardent,” “Behavioral Healthcare
Corporation,” “BHC,” and any other names or symbols not used exclusively at the
Hospital, all abbreviations and variations thereof and service marks, symbols
and logos related thereto, together with any promotional material, stationery,
supplies or other items of inventory bearing such names or symbols or
abbreviations or variations thereof;

 

(g) all current contracts between Seller and any affiliate of Seller with
respect to the operation of the Hospital, except those mutually approved in
writing by Seller and Purchaser to be assigned to Purchaser;

 

(h) the portions of Inventory, Prepaids and other Assets disposed of, expended
or canceled, as the case may be, by Seller after the Effective Date and prior to
the Effective Time in the ordinary course of business;

 

(i) all accounts, notes, interest and other receivables of Seller, and all
claims, rights, interests and proceeds related thereto, including all accounts
and other receivables arising from the rendering of services to patients at the
Hospital, billed and unbilled, recorded and unrecorded, for services provided by
Seller while owner of the Assets (the “Accounts Receivable”) including, without
limitation, any account receivables, disproportionate share payments or amounts
payable by Medicare or Medicaid (the “Government Receivables”) for services
provided by Seller while owner of the Assets;

 

(j) all documents, records, correspondence, work papers and other documents
relating to the Seller Cost Reports or Agency Settlements (the “Cost Report
Records“);

 

(k) all claims, rights, interests and proceeds with respect to state or local
tax refunds (including but not limited to property tax) resulting from periods
ending prior to the Effective Time, and the right to pursue appeals of same;

 

(l) Seller’s rights and interests under the Excluded Contracts;

 

(m) all amounts payable to Seller in respect of third party payors pursuant to
retrospective settlements (including, without limitation, pursuant to Medicare,
Medicaid and CHAMPUS/TRICARE cost reports filed or to be filed by Seller for
periods prior to Closing) relating to services provided by Seller while owner of
the Assets;

 

7



--------------------------------------------------------------------------------

(n) all Seller records relating to the Excluded Assets and Excluded Liabilities
(as defined below) to the extent that Purchaser does not need the same in
connection with the ongoing activities of the Hospital, the Assets, or the
Assumed Obligations (as defined below), as well as all records which by law
Seller is required to maintain in its possession;

 

(o) any reserves or prepaid expenses related to Excluded Assets and Excluded
Liabilities (such as prepaid legal expenses of insurance premiums);

 

(p) all insurance proceeds arising in connection with the operation of the
Hospital or the Assets prior to the Effective Time subject, however, to the
provisions of Section 1.11 of this Agreement;

 

(q) all documents, records, operating manuals and film (in format) pertaining to
the Hospital which are proprietary to Seller or its Affiliates or which by law
Seller or its Affiliates are required to retain;

 

(r) all rights of Seller under this Agreement and its related documents;

 

(s) all of Seller’s corporate record books and minute books; and

 

(t) any other assets of Seller identified in Schedule 1.8(t).

 

1.9 Assumed Obligations. On the Closing Date, Seller shall assign, and Purchaser
shall assume and agree to discharge on and after the Effective Time, the
following liabilities and obligations of Seller and only the following
liabilities and obligations (collectively, the “Assumed Obligations”):

 

(a) the Contracts, but only to the extent of the obligations arising thereunder
with respect to events or periods after the Effective Time;

 

(b) the Leases, including the capital lease obligations of Seller listed on
Schedule 1.9(b) with respect to the Hospital, but only to the extent of the
obligations arising thereunder with respect to events or periods after the
Effective Time;

 

(c) any and all obligations of Seller arising after the Effective Time with
respect to the operation of the Hospital under the Standards for Privacy of
Individually Identifiable Health Information (45 CFR Parts 160 and 164)
promulgated pursuant to the Health Insurance Portability and Accountability Act
of 1996 (“HIPAA”) (provided that (i) Seller has, with respect to the operation
of the Hospital, complied in all material respects with HIPAA prior to the
Effective Time and (ii) within ten (10) days after the Closing Date, Seller has
provided Purchaser with the following information which Seller has received
prior to the Effective Time: accountable disclosures or patient restrictions,
consents, authorizations or acknowledgments regarding the use or disclosure of
patient protected health information);

 

(d) accounts payable and other current liabilities to the extent included in the
determination of Net Working Capital;

 

8



--------------------------------------------------------------------------------

(e) obligations and liabilities as of the Closing Date in respect of paid time
off benefits of Seller’s employees at the Hospital who are hired by Buyer as of
the Closing Date, to the extent included in the determination of Net Working
Capital; and

 

(f) any other obligations and liabilities identified in Schedule 1.9(f).

 

1.10 Excluded Liabilities. Notwithstanding anything to the contrary in Section
1.9, Purchaser shall not assume or become responsible for any of Seller’s
duties, obligations or liabilities that are not assumed by Purchaser pursuant to
the terms of this Agreement, the Bill of Sale or the Real Estate Assignments
(the “Excluded Liabilities”), and Seller shall remain fully and solely
responsible for all of Seller’s debts, liabilities, contract obligations,
expenses, obligations and claims of any nature whatsoever related to the Assets
or the Hospital unless expressly assumed by Purchaser under this Agreement, in
the Bill of Sale or in the Real Estate Lease Assignments. The Excluded
Liabilities shall include, without limitation:

 

(a) any current liabilities of Seller with respect to the operation of the
Hospital incurred prior to the Effective Time which are not otherwise
specifically included in the Assumed Obligations;

 

(b) all liabilities of Seller arising out of or relating to any act, omission,
event or occurrence connected with the use, ownership or operation by Seller of
the Hospital or any of the Assets prior to the Effective Time, other than as
specifically included in the Assumed Obligations;

 

(c) all liabilities of Seller in connection with claims of professional
malpractice to the extent arising out of or relating to acts, omissions, events
or occurrences prior to the Effective Time;

 

(d) all liabilities of Seller for matching contributions for eligible
beneficiaries’ 401(k) plans, Section 125 plans and other Seller Plans and all
administrative costs associated with such welfare benefit plans other than as
specifically included in the Assumed Obligations;

 

(e) all liabilities of Seller relating to Seller Cost Reports with respect to
periods ending prior to the Effective Time and all liabilities of Seller
relating to billings to, and payments from, Medicare, Medicaid and other third
party payors with respect to periods ending prior to the Effective Time,
including, without limitation, all set-offs, denials, refunds, recoupments or
amounts due pursuant to retrospective settlements;

 

(f) all liabilities of Seller for violations of any law, regulation or rule to
the extent arising from acts or omissions prior to the Effective Time,
including, without limitation, those pertaining to Medicare and Medicaid fraud
or abuse;

 

(g) all liabilities of Seller under the Excluded Contracts; and

 

(h) all liabilities of Seller for commissions or fees owed to any finder or
broker in connection with the transactions contemplated hereunder.

 

9



--------------------------------------------------------------------------------

1.11 Risk of Loss. The risk of loss or damage to any of the Assets, Personal
Property, Owned Real Property, the Hospital and all other property, transfer of
which is contemplated by this Agreement, shall remain with Seller until the
Effective Time and Seller shall maintain its insurance policies covering the
Assets, Personal Property, Owned Real Property, the Hospital and all other
property of Seller through the Effective Time.

 

(a) With respect to the Real Property, if prior to the Closing, all or any part
of the Real Property is destroyed or damaged by fire or the elements or by any
other cause where such damage or destruction is in the aggregate (the “Aggregate
Damage”) less than twenty percent (20%) of the Purchase Price, the parties’
duties and obligations under this Agreement shall not be affected and the
Closing shall proceed as scheduled; provided, however, Seller shall assign,
transfer and set over to Purchaser all of Seller’s right, title and interest in
and to any insurance proceeds on account of such damage or destruction and, if
such insurance policy proceeds are insufficient to repair, restore and/or
replace the Real Property, the difference between the cost to repair, restore
and/or replace and the amount of such proceeds shall be deducted from the
Purchase Price. If prior to the Closing, all or any part of the Real Property is
destroyed or damaged by fire or the elements or by any other cause where the
Aggregate Damage exceeds twenty percent (20%) of the Purchase Price, Purchaser
may elect to (i) purchase such Owned Real Property, or take assignment of such
Leased Real Property, and the Closing shall proceed as scheduled (provided,
however, at the Closing Seller shall assign, transfer and set over to Purchaser
all of Seller’s right, title and interest in and to any insurance proceeds on
account of such damage or destruction loss plus the amount of any deductibles
under such insurance policies), (ii) not purchase such Owned Real Property, or
not take assignment of such Leased Real Property, and, in such event, an
appropriate adjustment to the Purchase Price shall be made by Purchaser and
Seller; or (iii) elect to terminate this Agreement by written notice to Seller.
If Purchaser and Seller are unable to agree upon the amount of the Aggregate
Damage by the originally scheduled Closing Date (the “Original Closing Date”),
the amount of the Aggregate Damage shall be determined by a consulting firm
mutually selected by Seller and Purchaser (the “Independent Consultant”)
pursuant to Section 1.11(d).

 

(b) With respect to any Assets other than Real Property which are destroyed or
damaged by fire or the elements or by any other cause prior to the Closing,
Seller shall assign, transfer and set over to Purchaser all of Seller’s right,
title and interest to any insurance proceeds on account of such damage or
destruction and shall reimburse Purchaser for any deductible Purchaser is
required to pay in connection with the receipt of such insurance proceeds.

 

(c) If prior to the Closing, all or any part of a parcel of the Real Property is
made subject to an eminent domain or condemnation proceeding which would in
Purchaser’s judgment materially adversely impair access to the Real Property or
be materially adverse to the operations of the Hospital, Purchaser may elect to
(i) purchase such affected Owned Real Property, or take assignment of such
Leased Real Property, and the Closing shall proceed as scheduled (provided,
however, at the Closing Seller shall assign, transfer and set over to Purchaser
all of Seller’s right, title and interest in

 

10



--------------------------------------------------------------------------------

and to any award in such eminent domain or condemnation proceeding), (ii) not
purchase the affected Owned Real Property, or not take assignment of such Leased
Real Property, and, in such event, an appropriate adjustment to the Purchase
Price shall be made by Purchaser and Seller, or (iii) terminate this Agreement
by written notice to Seller. If Purchaser and Seller are unable to agree upon
the amount of the adjustment described in subsection (ii) of the preceding
sentence by the Closing Date, the adjustment shall be resolved by the
Independent Consultant pursuant to Section 1.11(d).

 

(d) If pursuant to either Section 1.11(a) or 1.11(c), the amount of the
Aggregate Damage (and any applicable Purchase Price adjustment) is to be
determined by the Independent Consultant, within five (5) calendar days after
the Original Closing Date (the “Submittal Date”), each party shall submit to the
other party and to the Independent Consultant its proposed Aggregate Damage (and
any applicable Purchase Price adjustment) as a result of the event(s)
contemplated by either Section 1.11(a) or 1.11(c), along with a detailed
description of the basis for such amount and any applicable adjustment. Within
ten (10) calendar days after the Submittal Date, the Independent Consultant,
acting as an expert and not as an arbitrator, shall determine the Aggregate
Damage (and any applicable Purchase Price adjustment), taking into account any
submissions by Seller or Purchaser made by the Submittal Date. The decision of
the Independent Consultant shall be conclusive and binding as between Purchaser
and Seller, and the costs of such review shall be borne equally by Seller and
Purchaser. Upon any such determination of the adjustment to the Purchase Price
in accordance with this Section 1.11(d), the parties shall, subject to the terms
and conditions of this Agreement, consummate the transactions contemplated by
this Agreement at a mutually agreeable time and place, in accordance with the
provisions of this Agreement, which shall be no later than the twenty-fifth
(25th) calendar day following the Original Closing Date unless the parties
mutually agree upon a later date.

 

  1.12 Net Working Capital, Estimates and Audits.

 

(a) Net Working Capital. As used herein, the term “Net Working Capital” shall
mean the aggregate current assets of Seller conveyed to Purchaser pursuant to
Section 1.7 hereof (excluding those Excluded Assets which would otherwise be
included in current assets), minus the aggregate current liabilities of Seller
assumed by Purchaser pursuant to Section 1.9 hereof (excluding those Excluded
Liabilities which would otherwise be included in current liabilities), all as
determined in accordance with generally accepted accounting principles (“GAAP”).
In any case with respect to the computation of Net Working Capital (i) the
following shall be included in current assets: prepaid expenses, and supplies
and inventory, and (ii) the following shall be included in current liabilities:
accounts payable, accrued expenses, and accrued liabilities for paid time off
benefits for employees of Seller who are hired by Purchaser.

 

(b) Estimates and Adjustments. At least ten (10) business days prior to Closing,
Seller shall deliver to Purchaser a reasonable estimate of Net Working Capital
as of the end of the most recently ended calendar month prior to the Closing
Date for which financial statements are available and containing reasonable
detail and supporting documents showing the derivation of such estimate. Subject
to the mutual agreement of Seller and Purchaser, the estimated Net Working
Capital together with the

 

11



--------------------------------------------------------------------------------

principles, specifications and methodologies for determining the estimated Net
Working Capital, shall be specified in Schedule 1.12 and shall be used for
purposes of calculating the Purchase Price as of the Closing. Within sixty (60)
days after the Closing, Purchaser shall deliver to Seller its determination of
the Net Working Capital as of the Effective Time following the same principles,
specifications and methodologies used to determine the estimated Net Working
Capital as set forth on Schedule 1.12. Each party shall have full access to the
financial books and records pertaining to the Hospital to confirm or audit Net
Working Capital computations. Should Seller disagree with Purchaser’s
determination of Net Working Capital, Seller shall notify Purchaser within
thirty (30) days after Purchaser’s delivery of its determination of Net Working
Capital. If Seller and Purchaser fail to agree within thirty (30) days after
Seller’s delivery of notice of disagreement on the amount of Net Working
Capital, such disagreement shall be resolved in accordance with the procedure
set forth in Section 1.12(c) which shall be the sole and exclusive remedy for
resolving accounting disputes relative to the determination of Net Working
Capital. The Purchase Price shall be increased or decreased based on the
difference between the actual Net Working Capital as of the Effective Time and
the estimated net Working Capital as of the Closing Date used for calculating
the Purchase Price as of the Closing and, within five (5) business days after
determination thereof, any increase shall be paid in cash by Purchaser to
Seller, and any decrease shall be paid in cash to Purchaser by Seller, in either
case together with interest on such amount at the rate of ten percent (10%) per
annum accruing from the Closing Date until the date when such payment is made.

 

(c) Dispute of Adjustments. In the event that Seller and Purchaser are not able
to agree on the actual Net Working Capital within thirty (30) days after
Seller’s delivery of notice of disagreement, Seller and Purchaser shall each
have the right to require that such disputed determination be submitted to Ernst
& Young, LLP, or if Ernst & Young, LLP is not available for any reason or does
not maintain its independent status, such other independent certified public
accounting firm as Seller and Purchaser may then mutually agree upon in writing
(the “Accounting Firm”) for computation or verification in accordance with the
provisions of this Agreement. The Accounting Firm shall review the matters in
dispute and, acting as arbitrators, shall promptly decide the proper amounts of
such disputed entries (which decision shall also include a final calculation of
Net Working Capital). The submission of the disputed matter to the Accounting
Firm shall be the exclusive remedy for resolving accounting disputes relative to
the determination of Net Working Capital. The Accounting Firm’s determination
shall be binding upon Seller and Purchaser. The Accounting Firm’s fees and
expenses shall be borne equally by Seller and Purchaser.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as otherwise indicated on the Disclosure Schedule, Seller hereby
represents, warrants and covenants to Purchaser as to the following matters.
Except as otherwise provided herein, Seller shall be deemed to remake all of the
following representations, warranties and covenants as of the Closing Date:

 

2.1 Authority. Seller has full corporate power and authority to enter into this
Agreement and full corporate power and authority to carry out and perform the
transactions contemplated hereby.

 

12



--------------------------------------------------------------------------------

2.2 Authorization/Execution. All corporate and other actions required to be
taken by Seller to authorize the execution, delivery and performance of this
Agreement, all documents executed by Seller which are necessary to give effect
to this Agreement, and all transactions contemplated hereby have been duly and
properly taken or obtained by Seller. No other corporate or other action on the
part of Seller is necessary to authorize the execution, delivery and performance
of this Agreement, all documents necessary to give effect to this Agreement and
all transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Seller and, assuming due and valid execution by
Purchaser, this Agreement constitutes a valid and binding obligation of Seller
enforceable in accordance with its terms subject to (a) applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting creditors’
rights generally from time to time in effect and (b) limitations on the
enforcement of equitable remedies.

 

2.3 Organization and Good Standing; No Subsidiaries; No Conflicts.

 

(a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Tennessee. Seller is duly qualified and
in good standing as a foreign corporation authorized to do business in the State
of Indiana. Seller has full power and authority to own, operate and lease its
properties and to carry on its businesses as now conducted.

 

(b) Seller has no subsidiaries, whether direct or indirect. Seller has no equity
interest or investment in, and does not have any other right or obligation to
purchase any equity interest or other investment in, and is not a partner of or
joint venturer with, any other person or entity.

 

(c) Except as provided in Schedule 2.3, the execution and delivery of this
Agreement and the performance of the transactions contemplated by this Agreement
and all other instruments, agreements, certificates and documents contemplated
hereby to which Seller is or will be a party do not (i) violate any decree or
judgment of any court or governmental authority which may be applicable to or
bind Seller; (ii) violate any law, rule or regulation applicable to Seller which
would have a material adverse effect on the business of the Hospital; (iii)
violate or conflict with, or result in a breach of, or constitute a default (or
an event which, with or without notice or lapse of time or both, would
constitute a default) under, or permit cancellation of, or result in the
creation of any encumbrance upon any of the Assets, under any contract, lease,
sales order, purchase order, indenture, mortgage, note, bond, instrument,
license or other agreement to which Seller is a party, or by which Seller is
bound; (iv) permit the acceleration of the maturity of any indebtedness of
Seller; or (v) violate or conflict with any provision of the Certificate of
Formation or Limited Liability Company Agreement of Seller.

 

13



--------------------------------------------------------------------------------

2.4 Financial Statements; Changes.

 

(a) Seller has delivered to Purchaser unaudited balance sheets for Seller at
December 31, 2003, 2002 and 2001, and the related statements of operations for
the periods then ended. All such financial statements have been prepared in
conformity with generally accepted accounting principles (“GAAP”) applied on a
consistent basis, except as set forth on Schedule 2.4. Such statements of
operations present fairly in all material respects the results of operations of
Seller for the respective periods covered, and the balance sheets present fairly
in all material respects the financial condition of Seller as of their
respective dates. Since December 31, 2003, there has been no change in any of
the significant accounting policies, practices or procedures of Seller.

 

(b) Seller has delivered to Purchaser an unaudited balance sheet (the “Interim
Balance Sheet”) for Seller at January 31, 2004 (the “Interim Balance Sheet
Date”) and the related statements of operations for the one month period then
ended. Such interim financial statements have been prepared in conformity with
GAAP applied on a consistent basis, except as set forth on Schedule 2.4. The
interim statements of operations present fairly in all material respects the
results of the operations of Seller for the period covered, and the interim
balance sheet presents fairly in all material respects the financial condition
of Seller at the Interim Balance Sheet Date. Such interim financial statements
reflect all adjustments necessary for a fair presentation other than normal
year-end adjustments which are not material in amount in the aggregate. At the
Interim Balance Sheet Date, Seller had no material liability (actual, contingent
or accrued) that, in accordance with GAAP applied on a consistent basis, should
have been shown or reflected on the interim balance sheet but was not.

 

(c) Except as set forth on Schedule 2.4, since the Interim Balance Sheet Date,
whether or not in the ordinary course of business, there has not been, occurred
or arisen:

 

(i) any change in or event affecting Seller or the business of the Hospital,
that has had or may reasonably be expected to have a material adverse effect on
the business of the Hospital; provided that changes to the economy of the United
States generally or in the United States health care industry generally shall
not constitute a material adverse change (any such change or event, a “Material
Adverse Change”); or

 

(ii) any strike or other labor dispute; or

 

(iii) any casualty, loss, damage or destruction (whether or not covered by
insurance) of any material property of Seller that is material or that has
involved or may involve a material loss to Seller in excess of applicable
insurance coverage.

 

2.5 Tax and Other Returns and Reports.

 

(a) Except as set forth on Schedule 2.5, Seller has timely filed or will file
(or, where permitted or required, its respective direct or indirect parents have
timely

 

14



--------------------------------------------------------------------------------

filed or will file) all required tax returns and all such tax returns were true,
correct and complete in all material respects. All taxes owed by Seller (whether
or not shown on any tax return) that have become due and payable, have been
paid.

 

(b) Seller has withheld and paid all taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.

 

(c) Seller has made available (or will make available through the date of
Closing) to Purchaser correct and complete copies of all federal, state and
local income, property, franchise, sales and other tax returns of Seller and any
examination reports and statements of deficiencies assessed by any governmental
authority against or agreed to by Seller since December 31, 2000.

 

(d) There are no liens or security interests on any of the assets of Seller,
that arose in connection with any failure (or alleged failure) to pay any tax.

 

(e) No property of Seller is “tax-exempt use property” within the meaning of
Section 168(h) of the Code. Seller is not a party to any lease made pursuant to
former Section 168(f)(8) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(f) Seller has not made any payments, is not obligated to make any payments, and
is not a party to any agreement that under certain circumstances could obligate
it to make any payments that will not be deductible under Code Section 280G.

 

(g) Seller has not been a United States real property holding corporation within
the meaning of Code Section 897(c)(2) during the applicable period specified in
Code Section 897(c)(1)(A)(ii).

 

  2.6 Material Contracts.

 

(a) Schedule 2.6 lists each Material Contract to which Seller is a party or to
which any of its properties are subject or by which any thereof is bound. Unless
otherwise so noted in Schedule 2.6, each such Material Contract was entered into
in the ordinary course of business. As used herein, “Material Contract” means
any contract that (a) after the Interim Balance Sheet Date obligates Seller to
pay an amount of twenty-five thousand dollars ($25,000) or more in any one
twelve month period on an annual basis or obligates Seller to pay an aggregate
amount of Fifty Thousand Dollars ($50,000) or more, (b) has an unexpired term as
of the Interim Balance Sheet Date in excess of twelve (12) months that is not
terminable upon ninety (90) days or less notice by Seller at any time during the
term, (c) contains a covenant not to compete or otherwise significantly
restricts business activities, (d) limits the ability of Seller to conduct its
business, including as to manner or place, (e) grants a power of attorney,
agency or similar authority to another person or entity, (f) contains a right of
first refusal, (g) constitutes a collective bargaining agreement including any
collective bargaining agreement with physicians or any other referral source,
(h) constitutes an employment or severance agreement with any director, officer
or employee of Seller, (i) represents a contract upon which the business of the
Hospital is substantially dependent or a

 

15



--------------------------------------------------------------------------------

contract which is otherwise material to the business of the Hospital, (j)
represents a contract with a physician, or to the knowledge of Seller, an
immediate family member of a physician (as that term is defined in 42 C.F.R. §
411.351) or any other referral source, including any contract with a pharmacy or
any other supplier of medical products to patients of the Hospital, (k) to the
knowledge of Seller, represents a contract with an entity in which a referring
physician (as that term is defined in 42 U.S.C. § 1395nn(h)(7)) or a referring
physician’s immediate family member has an ownership or investment interest, (l)
represents a third party payor, managed care or preferred provider organization
contract, or (m) was not made in the ordinary course of business. True, correct
and complete copies of the agreements appearing on Schedule 2.6, including all
amendments and supplements, have been made available to Purchaser. Each Material
Contract is valid and subsisting; except as set forth on Schedule 2.6, Seller
has duly performed all its obligations thereunder to the extent that such
obligations to perform have accrued; and, except as set forth on Schedule 2.6,
no breach or default, alleged material breach or default, or event which would
(with the passage of time, notice or both) constitute a material breach or
default thereunder by Seller (or, to the knowledge of Seller, any other party or
obligor with respect thereto), has occurred or as a result of this Agreement or
its performance will occur. Except as set forth in Schedule 2.6, consummation of
the transactions contemplated by this Agreement will not (and will not give any
person a right to) terminate or modify any rights of, or accelerate or augment
any obligation of, Seller under any Material Contract.

 

  2.7 Real and Personal Property; Title to Property; Leases.

 

(a) Seller has good and valid title, free of encumbrances in and to the Owned
Real Property and the Personal Property, except for (i) any lien for taxes not
yet due and payable, (ii) liens securing any indebtedness included in the
Assumed Obligations by Purchaser hereunder, (iii) any lease obligations included
in the Assumed Obligations, (iv) easements and other restrictions of record, (v)
any encumbrances or defects that do not materially interfere with the operations
of the Hospital in any manner consistent with the current use by Seller, and
(vi) with respect to any Real Property leased by Seller, any encumbrances which
encumber the fee interest in such property (collectively, the “Permitted
Encumbrances”). Except as shown on Schedule 2.7, all material tangible
properties of Seller are, to the knowledge of Seller, in a good state of
maintenance and repair (except for ordinary wear and tear) and in operating
condition.

 

(b) The Real Property listed on Schedule 1.7(a) consists of all Real Property
owned by Seller and used in the conduct of the business of the Hospital.

 

(c) The Real Property listed on Schedule 1.7(b) consists of all Real Property
leased by Seller and used in the conduct of the business of the Hospital.

 

(d) All Leased Real Property where Seller is the lessee is held under valid,
binding and enforceable leases, subject only to such exceptions as are not,
individually or in the aggregate, material to the Business.

 

(e) Seller has heretofore made available to Purchaser a true, correct and
complete copy of each lease in connection with each Leased Real Property,
including all amendments thereto, (as amended, each a “Lease”).

 

16



--------------------------------------------------------------------------------

(f) The Leases constitute the entire agreement to which Seller, is a party with
respect to the properties which are demised pursuant thereto.

 

(g) Seller has accepted possession of the Leased Real Property pursuant to each
Lease in which it is the lessee and is in actual possession thereof and has not
sublet, assigned or hypothecated their leasehold interest.

 

(h) As of the date hereof, all conditions precedent to the enforceability of
each Lease have been satisfied and there exists no breach or default, nor state
of facts which, with the passage of time, notice, or both, would result in a
breach or default on the part of Seller or, to the knowledge of Seller, the
other party thereunder.

 

(i) Seller has no knowledge of, and, during the past three (3) years, Seller has
not received any notice of, non-compliance with law, zoning ordinance or other
restriction with respect to any Real Property.

 

(j) There is no pending or, to the knowledge of Seller, threatened action that
would materially interfere with the ownership, use or quiet enjoyment of any
Owned Real Property or any Leased Real Property by Seller.

 

(k) Seller has no knowledge of, and, during the past three (3) years, Seller has
not received any notice of, any proposed special assessments, threatened
condemnation or any proposed material changes in property tax or land use laws
affecting the Real Property.

 

2.8 Intangible Property.

 

Schedule 2.8 lists any and all marks and other material items of intangible
property in which Seller has an interest and the nature of such interest. Except
as shown on Schedule 2.8, such assets include all permits or other rights with
respect to any of the, foregoing. Seller has complete rights to use or ownership
of all intangible property required for use in connection with the business of
the Hospital. Except as disclosed on Schedule 2.8, Seller does not use any
intangible property by consent of any other person and is not required to and
does not make any payments to others with respect thereto. Except as shown on
Schedule 2.8, the intangible property of Seller is fully assignable free and
clear of any encumbrances. Seller has in all material respects performed all
obligations required to be performed by, and Seller is not in default in any
material respect under, any contract relating to any of the foregoing. Seller
has not received any notice to the effect (or is otherwise aware) that the
intangible property or any use thereof by Seller conflicts with or infringes (or
allegedly conflicts with or infringes) the rights of any person.

 

2.9 Legal Proceedings.

 

There is no order or action pending, or, to the knowledge of Seller threatened,
against or affecting Seller, or any of its respective properties or assets that
individually or when aggregated with one or more other orders or actions has or
if determined adversely might reasonably be expected to have a material adverse
effect on the business of the Hospital, Seller’s ability to perform this
Agreement, or on any aspect of

 

17



--------------------------------------------------------------------------------

the transactions contemplated by this Agreement. Schedule 2.9 lists each order
and each action that involves a claim or potential claim of aggregate liability
in excess of $25,000.00 against, or that enjoins or seeks to enjoin or excludes
or seeks to exclude the conduct of any activity by Seller.

 

2.10 Accounting Records; Internal Controls; Absence of Certain Payments.

 

(a) Accounting Records. Seller has records that accurately and validly reflect
its respective transactions, and accounting controls sufficient to insure that
such transactions are (i) executed in accordance with management’s general or
specific authorization and (ii) recorded in conformity with GAAP so as to
maintain accountability for assets.

 

(b) Data Processing; Access. Such records, to the extent they contain important
information that is not easily and readily available elsewhere, have been
duplicated, and such duplicates are stored safely and securely pursuant to
procedures and techniques utilized by companies of comparable size in similar
lines of business.

 

2.11 Insurance.

 

Schedule 2.11 lists all insurance policies and bonds that are maintained by
Seller and are material to the business of the Hospital and indicates the type
of insurance, policy number, term, identity of insurer and amounts for the
previous five (5) years and coverages (including applicable deductibles) for
each such insurance policy and bond. Seller is not in default under any
insurance policy or bond. Seller has timely filed claims with its respective
insurers with respect to all matters and occurrences for which it believes it
has coverage. Schedule 2.11 lists all claims in excess of $20,000 (other than
those listed on Schedule 2.9) which have been made by Seller in the last two (2)
years under any Insurance Policy and Bond. Except as set forth on Schedule 2.11,
all insurance policies and bonds are in full force and effect. Except as shown
on Schedule 2.11, Seller has not received notice from any insurer or agent of
any intent to cancel or not to renew any of such insurance policies and bonds.
There are no outstanding requirements or recommendations by any insurance
company that issued a policy with respect to any of the properties and assets of
Seller by any Board of Fire Underwriters or other body exercising similar
functions or by any governmental entity requiring or recommending any action
which has riot been taken, except where failure to have taken such action will
not have resulted in a material adverse effect.

 

2.12 Employees.

 

(a) Schedule 2.12 sets forth a complete list (as of the date set forth therein)
of names, positions and current annual salaries or wage rates, bonus and other
compensation and/or benefit arrangements, the paid time off pay and period of
service credited for vesting as of the date thereof of all full-time and
part-time employees of Seller with respect to the operation of the Hospital and
indicating whether such employee is a part-time or full-time employee. Except as
shown on Schedule 2.12, there are no employment agreements or severance
agreements with employees.

 

18



--------------------------------------------------------------------------------

(b) There are no labor union or collective bargaining agreements in effect with
respect to the employees of Seller with respect to the operation of the
Hospital. There is no unfair labor practice complaint against Seller pending, or
to the best knowledge of Seller threatened, before the National Labor Relations
Board with respect to the operation of the Hospital. There is no labor strike,
arbitration, dispute, slowdown or stoppage, and no union organizing campaign,
pending, or to the best knowledge of Seller threatened by or involving the
employees of Seller with respect to the operation of the Hospital.

 

2.13 Employee Benefits.

 

(a) Schedule 2.13 contains a list of each pension, retirement, savings, deferred
compensation, and profit-sharing plan and each bonus or other incentive plan,
severance plan, health, group insurance or other welfare plan, or other similar
plan and any “employee plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), under which any
employee, former employee or independent contractor (or beneficiary of any
employee, former employee or independent contractor) of Seller have or may have
any current or future right to benefits (the term “plan” shall include any
contract, agreement, policy or understanding, each such plan being hereinafter
referred to in this Agreement individually as a “Plan”). Seller has made
available to Purchaser true and complete copies of (A) each Plan and (B) the
summary plan description, if any, for each Plan. Each Plan intended to be tax
qualified under Sections 401(a) and 501(a) of the Code either has been
determined by the IRS to be tax qualified under Sections 401(a) and 501(a) of
the Code or is a prototype plan as to which the prototype sponsor has received
such a determination and, since such determination, no amendment to or failure
to amend any such Plan and, to Seller’s knowledge, no other event or
circumstance has occurred that would reasonably be expected to materially and
adversely affect its tax qualified status.

 

(b) There are no actions pending, or, to the knowledge of Seller, threatened,
with respect to any Plan or the assets of any Plan, other than claims for
benefits in the ordinary course. Each Plan has been administered in all material
respects in accordance with its terms and with all applicable Laws (including
ERISA).

 

(c) Each employee, former employee and independent contractor of Seller has been
properly classified as such for all purposes under the Code and ERISA.

 

2.14 Certain Interests.

 

Except as shown on Schedule 2.14, no Affiliate of Seller, nor any officer or
director of any thereof, nor associate of any such individual, has any material
interest in any property used in or pertaining to the business of the Hospital;
no such person is indebted or otherwise obligated to Seller; and Seller is not
indebted or otherwise obligated to any such person, except for amounts due under
normal arrangements applicable to all employees generally as to salary, or
reimbursement of ordinary business expenses not unusual in amount or
significance. Except as shown on Schedule 2.14, the consummation of the
transactions contemplated by this Agreement will not (either alone, or upon the
occurrence of any act or event, or with the lapse of time, or both) result in
any benefit or payment (severance or other) arising or becoming due from Seller
or the successor or assign of any thereof to any person.

 

19



--------------------------------------------------------------------------------

2.15 Intercompany Operations.

 

Schedule 2.15 lists all material business activities, services and operations of
the Seller that are currently and have within the past three years performed by
an Affiliate of Seller for or on behalf of Seller and the method by which Seller
has been charged for the performance of such activities, services and operations
by such Affiliate.

 

2.16 Inventories.

 

All inventories of Seller are of good merchantable quality, reasonable in
balance or currently usable in the ordinary course of business in all material
respects. The value at which inventories are carried reflects the customary
inventory valuation policy of Seller, as applicable, for stating inventory, in
accordance with GAAP consistently applied.

 

2.17 Receivables.

 

To the knowledge of Seller, the Accounts Receivable (including the Government
Receivables) reflected on the books and records of the Seller arose from bona
fide commercial transactions and Seller is not aware of any material refund,
offset, discount or recoupment applicable to, or payable or assessable with
respect to, Accounts Receivable (including the Government Receivables) as of the
Interim Balance Sheet Date that is not reflected on the Interim Balance Sheet.

 

2.18 Third Party Payors and Suppliers.

 

Schedule 2.18 lists the names of and describes all Material Contracts with and
the respective percentage of the revenues of the business of the Hospital for
the year ended December 31, 2003, attributable to the ten largest third party
payors and any sole-source suppliers of significant goods or services (other
than electricity, gas, telephone or water) to the business of the Hospital with
respect to which alternative sources of supply are not readily available on
comparable terms and conditions.

 

2.19 Worker Adjustment and Retraining Notification (WARN).

 

Seller has complied with the Worker Adjustment and Restraining Notification Act
insofar as applicable to any acts or transactions with respect to the operation
of the Hospital prior to and not including the transaction contemplated by this
Agreement.

 

2.20 Environmental Compliance.

 

Except as set forth in Schedule 2.20:

 

(a) Seller is in compliance in all material respects with all applicable
Environmental Laws;

 

20



--------------------------------------------------------------------------------

(b) Seller has obtained, and is in compliance with, all material permits
required under applicable Environmental Laws for the use, operation, ownership,
or transferability of the Real Property and the business of the Hospital. No
governmental entity has notified Seller that any such permits will be suspended,
cancelled, revoked or materially modified, or cannot be renewed in the ordinary
course of business;

 

(c) Seller has not received from any governmental entity or other person any
material order, directive, information request, notice of violation, notice of
alleged violation, notice of noncompliance, notice of liability or potential
liability, regarding compliance with, or liability or potential liability under,
applicable Environmental Laws concerning any of the Real Property or the
business of the Hospital or any off-site disposal of a Hazardous Substance
(including any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law);

 

(d) No judicial proceeding, action, claim, suit, or governmental or
administrative action is pending or, to the knowledge of Seller, threatened,
under any applicable Environmental Law or any common law or statutory tort law
pursuant to which Seller is or to the knowledge of Seller could reasonably
expected to be named as a party with respect to the Real Property or the
Business;

 

(e) Seller has not entered into any agreement with any governmental entity
pursuant to which Seller assumed responsibility for the investigation or
remediation of any condition resulting from the release, treatment, storage or
disposal of Hazardous Substances.

 

(f) Seller has disclosed and made available to Purchaser all relevant
information that Seller has actual knowledge of, including all studies, site
assessments, compliance audits and similar environmental reports, analyses, and
test results, relating to past and present (i) environmental conditions
concerning the business of the Hospital or on, under or about the Real Property,
(ii) use or operation of the Real Property used in or held for use in connection
with the business of the Hospital, and (iii) any activities relating to
Hazardous Substances on, or any off-site disposal of a Hazardous Substance from,
the Real Property. Seller has disclosed and made available to Purchaser any and
all documents that Seller has actual knowledge of their existence relating to
projected environmental expenditures for the business of the Hospital and the
Real Property, including capital and operating budgets and reports prepared by
independent auditors or accountants and prepared by personnel, and including
reports, studies or documents relating to the costs (including, anticipated
capital costs and annual expenses) of compliance with Environmental Laws.

 

(g) Seller is not aware of any soil or groundwater contamination on, under, or
about any Real Property except as disclosed in the environmental reports.

 

(h) Seller does not hold or is not required to hold a permit for the generation,
treatment, storage, or disposal of hazardous waste in accordance with the
Resource Conservation and Recovery Act (42 U.S.C. § 6901, et seq.).

 

21



--------------------------------------------------------------------------------

2.21 Powers of Attorney.

 

Seller has not given any power of attorney (irrevocable or otherwise) to any
person for any purpose relating to the business of the Hospital, other than
powers of attorney given to regulatory authorities in connection with routine
qualifications to do business.

 

2.22 Accreditation; Medicare and Medicaid; Third-Party Payors; Compliance with
Health Care Laws.

 

(a) The Hospital is duly accredited by JCAHO as evidenced by the Hospital’s most
recent JCAHO accreditation survey reports and is duly licensed by the Indiana
Department of Health as a psychiatric hospital. Seller has the lawful authority
and all material federal, state or local governmental authorizations,
certificates of authority, certificates of need, licenses or permits necessary
for or required to conduct the business operations of the Hospital as such are
currently being conducted. In order to conduct the business operations of the
Hospital as presently conducted, Seller is not required to hold any material
licenses, permits and other governmental approvals or authorizations except for
the licenses currently held by Seller as set forth on Schedule 2.22. The
licenses listed on Schedule 2.22 are in full force and effect and Seller is in
compliance in all material respects with all requirements of each license that
it holds. Seller has made all material filings with governmental agencies
required for the conduct of its business operations. There are no judgments,
consent decrees or injunctions of any court or any governmental department,
commission, agency or instrumentality by which Seller is bound or to which
Seller is subject which relate in any manner to the business of the Hospital.
Seller is not subject to nor has received any notice, subpoena, demand letter,
administrative inquiry or formal or informal complaint or claim from any
governmental department, commission, agency or instrumentality which relate in
any manner to the business operations of the Hospital.

 

(b) Without limiting the generality of the foregoing, except as set forth on
Schedule 2.22, the applicable facilities, equipment, staffing and operations of
the business of the Hospital satisfy in all material respects the accreditation
standards of JCAHO and Seller has previously delivered to Purchaser true,
correct and complete copies of (i) the Hospital’s most recent JCAHO
accreditation survey report, a list of deficiencies, if any, and, if applicable,
a plan of correction; (ii) the Hospital’s most recent Indiana Department of
Health survey, a list of deficiencies, if any, and, if applicable, a plan of
correction; (iii) the Hospital’s fire marshal’s surveys for the past two (2)
years and list of deficiencies, if any; and (iv) the Hospital’s boiler
inspection reports for the past two (2) years and list of deficiencies, if any.
Seller has taken all reasonable steps to correct all such deficiencies and a
description of any uncorrected deficiency is set forth in Section 2.22.

 

(c) Seller receives payment without restriction under Medicare and Medicaid and
is a “provider” with valid and current provider agreements and with one or more
provider numbers with each government program through intermediaries. Except as
set forth on Schedule 2.22, Seller is in compliance in all material respects
with the conditions of participation for the government programs. Except as set
forth on Schedule 2.22, to Seller’s knowledge, there is not pending or
threatened any material proceeding or investigation under the government
programs involving Seller or the Hospital.

 

22



--------------------------------------------------------------------------------

(d) Seller has timely filed in accordance with instructions from the Centers for
Medicare & Medicaid Services or the applicable payor or shall cause to be timely
filed in accordance with instructions from the Centers for Medicare & Medicaid
Services or the applicable payor all cost reports and other reports that are
required to have been filed or made on or before the Closing Date with respect
to the purchase of services of the business of the Hospital by third-party
payors, including government programs and other insurance carriers, and, except
as disclosed on Schedule 2.22, all such reports are or when filed shall be
complete and accurate in all material respects. Except as disclosed on Schedule
2.22, Seller is and has been in material compliance with filing requirements
with respect to cost reports of Seller, and such reports do not claim, and
Seller has not received, payment or reimbursement in excess of the amount
provided or allowed by applicable Law or any applicable agreement, except where
excess reimbursement was noted on the cost report. True and correct copies in
electronic format of all such reports for the three (3) most recent fiscal years
for which cost reports have been filed by Seller, and any other cost report for
which a final settlement has not been issued, have been made available to
Purchaser. Except as disclosed on Schedule 2.22 and except for claims, actions
and appeals in the ordinary course of business, there are no material claims,
actions or appeals pending before any commission, board or agency, including any
fiscal intermediary or carrier, governmental entity, or the Administrator of the
Center for Medicare & Medicaid Services, with respect to any government program
cost reports or claims filed on behalf of Seller with respect to the business of
the Hospital, on or before the date of this Agreement. Schedule 2.22 indicates
which of such cost reports have been audited by the fiscal intermediary and
finally settled.

 

(e) Except as disclosed on Schedule 2.22, no validation review or program
integrity review related to the Hospital, the operation of the Hospital, or the
consummation of the transactions contemplated by this Agreement, has been
conducted by any commission, board, agency or government entity in connection
with the government programs, and to the best knowledge of Sellers, no such
reviews are scheduled, pending or threatened against or affecting Seller with
respect to the Hospital, or the consummation of the transactions contemplated by
this Agreement.

 

(f) All billing practices of Seller with respect to the Hospital to all
third-party payors, including the government programs and private insurance
companies, are and have been in compliance with all applicable laws and policies
of such third-party payors and Government Programs in all material respects, and
none of Seller or the Hospital has billed or received any payment or
reimbursement in excess of amounts allowed by law.

 

(g) Seller has performed through third party contractors a review of the website
of the Office of Inspector General of the United States Department of Health and
Human Services and based upon such review and except as listed on Schedule 2.22,
(i) no employee or independent contractor of Seller or any physician currently
on the medical staff at the Hospital has been excluded from participating in
Medicare or any other Federal health care program (as that term is defined in 42
U.S.C.

 

23



--------------------------------------------------------------------------------

§ 1320a-7b(f)), and (ii) none of the business of the Hospital, or Seller or
Seller’s officers, directors, agents or management employees (as that term is
defined in 42 U.S.C. § 1320a-5(b)), has been excluded from participating in
Medicare or any other Federal health care program (as that term is defined in 42
U.S.C. § 1320a-7b(f) or been subject to sanction pursuant to 42 U.S.C. §
1320a-7a or 1320a-8 or been convicted of a criminal offense under the
Anti-Kickback Laws.

 

(h) Except as set forth on Schedule 2.22, Seller has not received any written
notice from any government program or other third-party payor program of any
pending or, to Sellers’ knowledge, threatened investigation or survey.

 

(i) None of Seller’s employees has committed a violation of federal or state
laws regulating health care fraud, including the Anti-Kickback Laws, the Stark
Laws and the False Claims Act.

 

2.23 Compliance Program.

 

Seller has made available to Purchaser (i) a copy of the Hospital’s current
Compliance Program materials, including all program descriptions, compliance
officer and committee descriptions, ethics and risk area policy materials,
training and education materials, auditing and monitoring - protocols, reporting
mechanisms, and disciplinary policies and (ii) copies of any written complaints
received in the previous five (5) years from the date hereof from employees,
independent contractors, vendors, physicians or any other person asserting that
the Hospital or Seller have violated any health care fraud law or regulation,
including the Anti-Kickback Laws and the Stark Laws. Seller (a) is not a party
to a Corporate Integrity Agreement with the OIG, (b) has no reporting
obligations pursuant to any settlement agreement entered into with any
governmental entity, (c) to the best of Seller’s knowledge, has not been the
subject of any government payor program investigation conducted by any federal
or state enforcement agency during the past five (5) years, (d) to the best of
Seller’s knowledge, has not been a defendant in any qui tam/False Claims Act
litigation during the past five (5) years, or (e) has not been served with or
received any written search warrant, subpoena, civil investigative demand or
contact letter from any federal or state enforcement agency (except in
connection with medical services provided to, or medical supplies purchased
from, third parties who may be defendants or the subject of investigation into
conduct unrelated to the operation of the health care businesses conducted by
Seller).

 

2.24 HIPAA.

 

Seller is in compliance in all material respects with the administrative
simplification provisions required under HIPAA, including the electronic data
interchange regulations and the health care privacy regulations, as of the
applicable effective dates for such requirements.

 

2.25 Restricted Grant and Loan Programs.

 

The transactions contemplated by this Agreement will not result in any
obligation on Seller to repay any loans, grants or loan guarantees or provide
uncompensated care in consideration thereof pursuant to Hill Burton Program or
any similar statute or program with respect to the ownership or operation of the
business of the Hospital.

 

24



--------------------------------------------------------------------------------

2.26 Experimental Procedures.

 

Seller has not performed or authorized the performance of any experimental or
research procedures or studies involving patients of the Hospital that require
the prior approval of any Governmental Entity that has not been obtained.

 

2.27 Medical Staff; Physician Relations.

 

Seller has delivered to Purchaser complete and correct copies of the bylaws and
rules and regulations of the medical staff and medical executive committees of
the Hospital. Schedule 2.27 sets forth (a) the name, age and status on the
medical staff of each member of the medical staff of the Hospital and (b) the
degree (e.g., M.D., D.O.), title specialty and board certification, if any, of
each such medical staff member. Except as set forth on Schedule 2.27, there are
no pending or, to Seller’s knowledge, threatened disputes with the Hospital
medical staff members or applicants or allied health professionals, and all
appeal periods in respect of any medical staff member or applicant against whom
an adverse action has been taken have expired.

 

2.28 Solvency.

 

Seller is not insolvent and will not be rendered insolvent as a result of any of
the transactions contemplated by this Agreement. For purposes hereof, the term
“solvency” means that: (a) the fair salable value of Seller’s tangible assets is
in excess of the total amount of its liabilities (including for purposes of this
definition all liabilities, whether or not reflected on a balance sheet prepared
in accordance with generally accepted accounting principles, and whether direct
or indirect, fixed or contingent, secured or unsecured, and disputed or
undisputed); (b) Seller is able to pay its debts or obligations in the ordinary
course as they mature; and (c) Seller has capital sufficient to carry on its
businesses and all businesses which it is about to engage.

 

2.29 No Brokers or Finders.

 

No agent, broker, finder, or investment or commercial banker, or other Person or
firm engaged by or acting on behalf of Seller, or any of their respective
Affiliates in connection with the negotiation, execution or performance of this
Agreement or the transactions contemplated by this Agreement, is or will be
entitled to any brokerage or finder’s or similar fee or other commission as a
result of this Agreement or such transactions; as to which Seller shall have
full responsibility and, with respect to such fees or commissions, Purchaser
shall not have any liability.

 

2.30 Condition of Assets. Other than with respect to the representations and
warranties herein provided, Seller shall transfer the Assets to Purchaser and
Purchaser shall accept the Assets from Seller AS IS WITH NO WARRANTY OF
HABITABILITY OR FITNESS FOR HABITATION, WITH RESPECT TO THE LAND, BUILDINGS AND
IMPROVEMENTS, AND WITH NO WARRANTIES, INCLUDING WITHOUT LIMITATION, THE
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A

 

25



--------------------------------------------------------------------------------

PARTICULAR PURPOSE, WITH RESPECT TO THE EQUIPMENT, INVENTORY, AND SUPPLIES, AND
ANY AND ALL OF WHICH WARRANTIES SELLER HEREBY DISCLAIMS. All of the Assets shall
be further subject to normal wear and tear on the land, buildings, improvements
and equipment and normal and customary use and disposal of inventory and
supplies in the ordinary course of business up to the Closing Date.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated by this Agreement, Purchaser hereby represents,
warrants and covenants to Seller as to the following matters as of the Effective
Date and, except as otherwise provided herein, shall be deemed to remake all of
the following representations, warranties and covenants as of the Closing Date:

 

3.1 Authorization. Purchaser has full corporate power and authority to enter
into this Agreement and has full corporate power and authority to carry out the
transactions contemplated hereby.

 

3.2 Binding Agreement. All corporate and other actions required to be taken by
Purchaser to authorize the execution, delivery and performance of this
Agreement, all documents executed by Purchaser which are necessary to give
effect to this Agreement, and all transactions contemplated hereby, have been
duly and properly taken or obtained by Purchaser. No other corporate or other
action on the part of Purchaser is necessary to authorize the execution,
delivery and performance of this Agreement, all documents necessary to give
effect to this Agreement and all transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Purchaser and,
assuming due and valid execution by Seller, this Agreement constitutes a valid
and binding obligation of Purchaser enforceable in accordance with its terms
subject to (a) applicable bankruptcy, reorganization, insolvency, moratorium and
other laws affecting creditors’ rights generally from time to time in effect and
(b) limitations on the enforcement of equitable remedies.

 

3.3 Organization and Good Standing; No Violation.

 

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has full corporate power
and authority to own, operate and lease its properties and to carry on its
business as now conducted.

 

(b) The execution and delivery of this Agreement and the performance of the
transactions contemplated by this Agreement and all other instruments,
agreements, certificates and documents contemplated hereby to which Purchaser is
or will be a party do not (i) violate any decree or judgment of any court or
governmental authority which may be applicable to or bind Purchaser; (ii)
violate any law, rule or regulation applicable to Purchaser which would have a
material adverse effect on Purchaser; (iii) violate or conflict with, or result
in a breach of, or constitute a default (or an event which, with or without
notice or lapse of time or both, would constitute a

 

26



--------------------------------------------------------------------------------

default) under, or permit cancellation of, any contract, lease, sales order,
purchase order, indenture, mortgage, note, bond, instrument, license or other
agreement to which Purchaser is a party, or by which Purchaser is bound; (iv)
permit the acceleration of the maturity of any indebtedness of Purchaser; or (v)
violate or conflict with any provision of the Certificate of Incorporation or
Bylaws of Purchaser.

 

3.4 Brokers and Finders. No agent, broker, finder, or investment or commercial
banker, or other Person or firm engaged by or acting on behalf of Purchaser, or
any of their respective Affiliates in connection with the negotiation, execution
or performance of this Agreement or the transactions contemplated by this
Agreement, is or will be entitled to any brokerage or finder’s or similar fee or
other commission as a result of this Agreement or such transactions; as to which
Purchaser shall have full responsibility and, with respect to such fees or
commissions, Seller shall not have any liability.

 

3.5 Solvency. Purchaser is not insolvent and will not be rendered insolvent as a
result of any of the transactions contemplated by this Agreement. For purposes
hereof, the term “solvency” means that: (a) the fair salable value of
Purchaser’s tangible assets is in excess of the total amount of its liabilities
(including for purposes of this definition all liabilities, whether or not
reflected on a balance sheet prepared in accordance with generally accepted
accounting principles, and whether direct or indirect, fixed or contingent,
secured or unsecured, and disputed or undisputed); (b) Purchaser is able to pay
its debts or obligations in the ordinary course as they mature; and (c)
Purchaser has capital sufficient to carry on its businesses and all businesses
which it is about to engage.

 

3.6 Availability of Funds. Purchaser has the ability to obtain funds in cash in
amounts equal to the Purchase Price by means of credit facilities or otherwise
and will at the Closing have immediately available funds in cash which are
sufficient to pay the Purchase Price and to pay any other amounts payable
pursuant to this Agreement and to consummate the transactions contemplated by
this Agreement.

 

ARTICLE 4

COVENANTS OF SELLER

 

4.1 Access and Information; Inspection Period, Preparation of Exhibits and
Schedules.

 

(a) From the Effective Date through the Effective Time, Seller shall afford to
the officers and agents of Purchaser (which shall include accountants,
attorneys, bankers and other consultants and agents of Purchaser) full and
complete access during normal business hours to and the right to inspect the
plants, properties, books, accounts, records and all other relevant documents
and information with respect to the assets, liabilities and business of the
Hospital and all of the other Assets being purchased by Purchaser hereunder.
From the Effective Date through the Effective Time, Seller shall furnish
Purchaser with such additional financial and operating data and other
information in Seller’s possession as to businesses and properties of the
Hospital and all of the Assets as Purchaser or its representatives may from time
to time reasonably request, without regard to where such information may be
located.

 

27



--------------------------------------------------------------------------------

Purchaser’s right of access and inspection shall be exercised in such a manner
as not to interfere unreasonably with the operations of the Hospital. Such
access may include consultations with the personnel of Seller. Further,
Purchaser may, at its sole cost and expense undertake environmental, mechanical
and structural surveys of the Hospital and the Real Property.

 

(b) Purchaser shall have a period of forty-five (45) days from the Effective
Date (the “Inspection Period”) to inspect the Assets and conduct its due
diligence review of the Assets and the Hospital. At any time on or before the
end of such forty-five (45) day period, Purchaser may terminate this Agreement
if it is not satisfied in its reasonable discretion with the results of its due
diligence review.

 

(c) The parties acknowledge that the Exhibits and Disclosure Schedules to this
Agreement were not prepared and attached to this Agreement on the Effective
Date. The parties shall mutually prepare and approve the Exhibits to this
Agreement on or prior to the expiration date of the Inspection Period. In
addition, Seller shall prepare and submit to the Purchaser for approval the
Disclosure Schedules to this Agreement on or before the expiration date of the
Inspection Period. Upon the mutual approval by the parties of the Exhibits and
Disclosure Schedules to this Agreement, the parties shall evidence such approval
in writing by a supplement to this Agreement that shall have such mutually
approved Exhibits and Disclosure Schedules attached thereto. In the event that
the parties acting in good faith do not mutually approve such Exhibits and
Disclosure Schedules on or prior to the expiration date of the Inspection
Period, then either party may terminate this Agreement by written notice given
after the expiration date of the Inspection Period and, upon the giving of such
notice, this Agreement shall become null and void and the parties shall have no
further obligations or liabilities to the other under this Agreement. Seller
shall use its reasonable commercial efforts in good faith to prepare and approve
the Exhibits and Disclosure Schedules to this Agreement as contemplated by this
Section 4.1(c).

 

4.2 Conduct of Business. On and after the Effective Date and prior to the
Effective Time, and except as otherwise consented to or approved by an
authorized officer of Purchaser or required by this Agreement, Seller shall,
with respect to the operation of the Hospital:

 

(a) carry on its businesses with respect to the operation of the Hospital in
substantially the same manner as presently conducted and not make any material
change in personnel, operations, finance, accounting policies (unless Seller is
required to adopt such changes under generally accepted accounting principles or
parent adopts such changes on a company-wide basis), or real or personal
property;

 

(b) maintain the Hospital and all parts thereof and all other Assets in
operating condition in a manner consistent with past practices, ordinary wear
and tear excepted;

 

(c) perform all of its material obligations under agreements relating to or
affecting Hospital, its operations or the Assets;

 

28



--------------------------------------------------------------------------------

(d) keep in full force and effect present insurance policies or other comparable
self-insurance; and

 

(e) use commercially reasonable efforts to maintain and preserve its business
organization intact, retain its present employees at the Hospital and maintain
its relationships with physicians, suppliers, customers and others having
business relationships with the Hospital.

 

4.3 Negative Covenants. From the Effective Date until the Effective Time, with
respect to the operation of the Hospital, Seller shall not, without the prior
written consent of Purchaser or except as may be required by law:

 

(a) amend or terminate any of the Contracts or Leases, enter into any new
contract or commitment, or incur or agree to incur any liability, except in the
ordinary course of business (which ordinary course of business shall include
renewals of any Contract), and in no event with respect to any such contract,
commitment or liability as to which the total to be paid in the future under the
contract, commitment or liability exceeds Twenty-Five Thousand Dollars
($25,000);

 

(b) increase compensation payable or to become payable or make any bonus payment
to or otherwise enter into one or more bonus agreements with any employee,
except in the ordinary course of business in accordance with Seller’s customary
personnel policies;

 

(c) create, assume or permit to exist any new debt, mortgage, deed of trust,
pledge or other lien or encumbrance upon any of the Assets;

 

(d) acquire (whether by purchase or lease) or sell, assign, lease, or otherwise
transfer or dispose of any property, plant or equipment, except in the ordinary
course of business with comparable replacement thereof, if applicable;

 

(e) except with respect to previously budgeted expenditures, purchase capital
assets or incur costs in respect of construction in progress;

 

(f) take any action outside the ordinary course of business; or

 

(g) reduce inventory except in the ordinary course of business.

 

For purposes of this Section 4.3, Seller shall be deemed to have obtained
Purchaser’s prior written consent to undertake the actions otherwise prohibited
by this Section 4.3 if Seller gives Purchaser written notice of a proposed
action and Seller does not receive from Purchaser a written notice of objection
to such action within five (5) business days after Purchaser receives Seller’s
written notice.

 

4.4 Consents. Seller shall use commercially reasonable efforts to obtain all
Contract and Lease Consents and shall cooperate with Purchaser and its
representatives and attorneys: (a) in Purchaser’s efforts to obtain all other
consents, approvals, authorizations, clearances, certificates of need and
licenses required to carry out the transactions contemplated by this Agreement
(including, without limitation, those

 

29



--------------------------------------------------------------------------------

of governmental and regulatory authorities) or which Purchaser reasonably deems
necessary or appropriate, and (b) in the preparation of any document or other
material which may be required by any governmental agency as a predicate to or
result of the transactions contemplated in this Agreement. Notwithstanding any
provision to the contrary contained in this Agreement, to the extent Seller is
unable to obtain any of the Contract and Lease Consents and Purchaser agrees to
proceed to Closing without such Consents, Seller shall cooperate with Purchaser
to ensure that Purchaser obtains the benefits of each such Contract or Lease and
shall indemnify and hold harmless Purchaser and its affiliates for and against
any and all damages as a result, directly or indirectly, of the failure to
obtain any such approval or consent if any such Contract or Lease states that it
is not assignable without such party’s consent.

 

4.5 Additional Financial Information. Within fifteen (15) calendar days
following the end of each calendar month prior to Closing, Seller shall deliver
to Purchaser complete copies of the unaudited balance sheet and related
unaudited statements of income relating to Seller with respect to the operation
of the Hospital for each month then ended, together with corresponding
year-to-date amounts.

 

4.6 No-Shop.

 

(a) From and after the Effective Date until the earlier of the Closing Date or
the termination of this Agreement, Seller shall not, without the prior written
consent of Purchaser: (i) offer for sale or lease the assets of the Hospital or
the Assets (or any material portion thereof); (ii) solicit offers to buy all or
any material portion of the Hospital or the Assets; (iii) hold discussions with
any party (other than Purchaser) looking toward such an offer or solicitation;
or (iv) enter into any agreement with any party (other than Purchaser) with
respect to the sale or other disposition of the Hospital or the Assets.
Notwithstanding the foregoing, this Section 4.6 shall not be construed to
prohibit Seller or its affiliates from engaging in corporate transactions
involving Seller’s securities, including mergers, reorganizations or other
transactions, so long as the terms thereof do not contemplate the sale or lease
or other disposition of the Hospital or the Assets and Seller complies with the
provisions of Section 12.2 requiring Purchaser’s consent to any assignment of
this Agreement by Seller.

 

(b) Any reference in this Agreement to an “Affiliate” shall mean any Person
directly or indirectly controlling, controlled by or under common control with a
second Person; provided, however, an “affiliate” shall not include the
stockholders of Parent or any officer or director of any Person. The term
“Control” (including the terms “controlled by” and “under common control with”)
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. A “Person” shall mean
any natural person, partnership, corporation, limited liability company,
association, trust or other legal entity.

 

4.7 Seller’s Efforts to Close. Seller shall use its commercially reasonable
efforts to satisfy all of the conditions precedent set forth in Articles 6 and 7
to its or Purchaser’s obligations under this Agreement to the extent that
Seller’s action or inaction can control or influence the satisfaction of such
conditions.

 

30



--------------------------------------------------------------------------------

4.8 Title Matters. On or prior to 30 days after the Effective Date, Seller shall
deliver to Purchaser (a) a preliminary binder or title commitment(s) (the “Title
Commitment”) sufficient for the issuance of an A.L.T.A. Extended Coverage
Owner’s Title Insurance Policy with respect to the Owned Real Property (the
“Owner’s Title Policy”) and an A.L.T.A. Extended Coverage Leasehold Title Policy
with respect to any ground lease specified on Schedule 4.8 (the “Leasehold Title
Policy”) (the Owner’s Title Policy and the Leasehold Title Policy are
collectively referred to in this Agreement as the “Title Policy”), issued by
Fidelity National Title Insurance Company (the “Title Company”), together with
true, correct and legible copies of all instruments referred to therein as
conditions or exceptions to title (the “Title Instruments”) and (b) an A.L.T.A.
survey of the Owned Real Property complying with the Minimum Standard Detail
Requirements for ALTA/ASCM Land Title Survey for the Owned Real Property (the
“Survey”). The cost of the Title Policy and the Survey shall be borne by
Purchaser.

 

4.9 Termination Cost Reports. Seller shall file all Medicare, Medicaid, Tricare,
Blue Cross and any other termination cost reports required to be filed as a
result of the consummation of (a) the transfer of the Assets to Purchaser and
(b) the transactions contemplated by this Agreement. All such termination cost
reports shall be filed by Seller in a manner that is consistent with current
laws, rules and regulations.

 

4.10 Certain Employee Matters.

 

(a) Purchaser shall be entitled to make offers of employment to all of the
employees of Seller employed in connection with the operation of the Hospital.
Any of the Hospital’s Employees who accepts an offer of employment with
Purchaser as of or after the Effective Time shall be referred to in this
Agreement as the “Hired Employees.”

 

(b) Seller shall be responsible to provide continuation coverage pursuant to the
requirements of Code section 4980B and Part 6 of Title I of ERISA (“COBRA
Coverage”) with respect to its former Employees (and their dependents).
Purchaser shall be responsible to provide COBRA Coverage with respect to each of
the Hired Employees (and their dependents) whose qualifying event occurs on or
after the date on which the Hospital’s Employees become Hired Employees.

 

4.11 Updating of Disclosure Schedules. Seller shall notify Purchaser of any
changes, additions, or events which cause any material change in or addition to
the Disclosure Schedules delivered by Seller under this Agreement promptly after
the occurrence of the same and again at the Closing by delivery of appropriate
updates to all such Schedules. No notification of a change or addition to a
Schedule made pursuant to this Section 4.11 shall be deemed to cure any breach
of any representation or warranty resulting from such change or addition unless
Purchaser specifically agrees thereto in writing or consummates the Closing
under this Agreement after receipt of such written notification, nor shall any
such notification be considered to constitute or give rise to a waiver by
Purchaser of any condition set forth in this Agreement, unless Purchaser
specifically agrees thereto in writing or consummates the Closing under this
Agreement after receipt of such written notification. Nothing contained herein
shall be deemed to create or impose on Purchaser any duty to examine or
investigate any matter or thing for the purposes of verifying the
representations and warranties made by Seller herein.

 

31



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS OF PURCHASER

 

5.1 Purchaser’s Efforts to Close. Purchaser shall use its commercially
reasonable efforts to satisfy all of the conditions precedent set forth in
Articles 6 and 7 to its or Seller’s obligations under this Agreement to the
extent that Purchaser’s action or inaction can control or influence the
satisfaction of such conditions. Purchaser shall use its reasonable commercial
efforts in good faith to prepare and approve the Exhibits and Disclosure
Schedules to this Agreement as contemplated by Section 4.1(c).

 

5.2 Required Governmental Approvals. Purchaser (a) shall use commercially
reasonable efforts to secure, as promptly as practicable before the Closing
Date, all consents, approvals, authorizations, clearances, certificates of need
and licenses required to be obtained from governmental and regulatory
authorities in order for Purchaser to perform its obligations under this
Agreement and to cause all of its covenants and agreements to be performed,
satisfied and fulfilled; and (b) will provide such other information and
communications to governmental and regulatory authorities as Seller or such
authorities may reasonably request.

 

5.3 Use of Business Names. Purchaser covenants that it and its affiliates shall
not use in their respective trades or businesses the names “Ardent Health
Services,” “Ardent,” “Behavioral Healthcare Corporation,” “BHC,” and any other
names or symbols not used exclusively at the Hospital prior to the Effective
Time, any abbreviations or variations thereof or service marks, symbols or logos
related thereto, nor any promotional material, stationery, supplies or other
items of inventory bearing either such names, symbols or abbreviations or
variations thereof.

 

5.4 Excluded Assets. As soon as practicable after the Closing Date, Purchaser
shall deliver to Seller or Seller’s designee any Excluded Assets found at the
Hospital on and after the Effective Time, without imposing any charge on Seller
for Purchaser’s storage or holding of same on and after the Effective Time.

 

5.5 Confidentiality. Purchaser shall, and shall cause its employees,
representatives and agents to, hold in strict confidence, unless compelled to
disclose by judicial or administrative process or, in the opinion of Purchaser’s
counsel, by other requirements of law, all Confidential Information (as
hereinafter defined), and Purchaser shall not disclose the Confidential
Information to any person, except as otherwise may be reasonably necessary to
carry out the transactions contemplated by this Agreement, including any
business or diligence review by or on behalf of Purchaser. Purchaser’s
obligations set forth in the immediately preceding sentence shall apply (a)
between the Effective Date and the Effective Time with respect to Confidential
Information which is among the Assets and (b) after the Effective Time for all
Confidential Information which is not described in subsection (a) above. For the
purposes hereof, “Confidential Information” shall mean all information of any
kind concerning Seller or the business of the Hospital, in connection with the
transactions contemplated by this Agreement except information (i) ascertainable
or obtained from public or published information,

 

32



--------------------------------------------------------------------------------

(ii) received from a third party not known by Purchaser to be under an
obligation to Seller or any affiliate of Seller to keep such information
confidential, (iii) which is or becomes known to the public (other than through
a breach of this Agreement), or (iv) which was in Purchaser’s possession prior
to disclosure thereof to Purchaser in connection herewith.

 

5.6 Enforceability. Purchaser hereby acknowledges that the restrictions
contained in Section 5.5 above are reasonable and necessary to protect the
legitimate interests of Seller. The parties also hereby acknowledge and agree
that any breach of Section 5.5 would result in irreparable injury to Seller and
that any remedy at law for any breach of Section 5.5 would be inadequate.
Notwithstanding any provision to the contrary contained in this Agreement, the
parties therefore agree, and Purchaser hereby specifically consents that,
without necessity of proof of actual damage, Seller may be granted temporary or
permanent injunctive relief, that Seller shall be entitled to an equitable
accounting of all earnings, profits and other benefits arising from such breach,
and that Seller shall be entitled to recover its reasonable fees and expenses,
including attorneys’ fees, incurred by Seller in enforcing the restrictions
contained in Section 5.5.

 

5.7 Waiver of Bulk Sales Law Compliance. Purchaser hereby waives compliance by
Seller with the requirements, if any, of Article 6 of the Uniform Commercial
Code as in force in any state in which the Assets are located and all other
similar laws applicable to bulk sales and transfers.

 

ARTICLE 6

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 

Seller’s obligation to sell the Assets and to close the transactions as
contemplated by this Agreement shall be subject to the satisfaction of each of
the following conditions on or prior to the Closing Date unless specifically
waived in writing by Seller in whole or in part at or prior to the Closing:

 

6.1 Signing and Delivery of Instruments. Purchaser shall have executed and
delivered all documents, instruments and certificates required to be executed
and delivered pursuant to the provisions of this Agreement. Purchaser
acknowledges that Purchaser shall not satisfy the condition precedent set forth
in this Section 6.1, as it relates to the delivery of the Purchase Price, unless
Purchaser initiates the wire transfer of the amount set forth in Section 1.2 to
Seller, and provides to Seller a Federal Reserve wire reference number with
respect thereto, on or before 3:00 p.m. (Central time) on the Closing Date.

 

6.2 Unfavorable Action or Proceeding. On the Closing Date, no orders, decrees,
judgments or injunctions of any court or governmental body shall be in effect,
and no claims, actions, suits, proceedings, arbitrations or investigations shall
be pending or threatened, which challenge or seek to challenge, or which could
reasonably be expected to prevent or cause the rescission of, the consummation
of the transactions contemplated in this Agreement.

 

33



--------------------------------------------------------------------------------

6.3 Performance of Covenants. Purchaser shall have in all respects performed or
complied with each and all of the obligations, covenants, agreements and
conditions required to be performed or complied with by it on or prior to the
Closing Date.

 

6.4 Opinion of Counsel for Purchaser. Seller shall have received the favorable
opinion of Purchaser’s counsel, dated the Closing Date, in substantially the
form set forth in Exhibit K attached to this Agreement.

 

6.5 Governmental Authorizations. Seller shall have obtained all material
licenses, permits, certificates of need and authorizations from governmental
agencies or governmental bodies that are necessary or required for completion of
the transactions contemplated by this Agreement.

 

6.6 Exhibits and Disclosure Schedules. The parties shall have mutually approved
the Exhibits and Disclosure Schedules to this Agreement as contemplated by
Section 4.1(c) of this Agreement.

 

ARTICLE 7

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

 

Purchaser’s obligation to purchase the Assets and to close the transactions
contemplated by this Agreement shall be subject to the satisfaction of each of
the following conditions on or prior to the Closing Date unless specifically
waived in writing by Purchaser in whole or in part at or prior to the Closing.

 

7.1 Governmental Authorizations. Purchaser shall have obtained all material
licenses, permits, certificates of need and authorizations from governmental
agencies or governmental bodies that are necessary or required for completion of
the transactions contemplated by this Agreement and the operation of the
Hospital by Purchaser after the Closing. The required licenses, permits,
certificates of need and authorizations are listed on Schedule 7.1.

 

7.2 Signing and Delivery of Instruments. Seller shall have executed and
delivered all documents, instruments and certificates required to be executed
and delivered pursuant to all of the provisions of this Agreement.

 

7.3 Performance of Covenants. Seller shall have in all material respects
performed or complied with each and all of the obligations, covenants,
agreements and conditions required to be performed or complied with by Seller on
or prior to the Closing Date.

 

7.4 Unfavorable Action or Proceeding. On the Closing Date, no orders, decrees,
judgments or injunctions of any court or governmental body shall be in effect,
and no claims, actions, suits, proceedings, arbitrations or investigations shall
be pending or threatened, which challenge or seek to challenge, or which could
reasonably be expected to prevent or cause the rescission of, the consummation
of the transactions contemplated in this Agreement.

 

34



--------------------------------------------------------------------------------

7.5 Opinion of Counsel. Purchaser shall have received the favorable opinion of
Seller’s or Seller’s affiliate’s in-house counsel dated the Closing Date, in
substantially the form attached hereto as Exhibit D.

 

7.6 Exhibits and Disclosure Schedules. The parties shall have mutually approved
the Exhibits and Disclosure Schedules as contemplated by Section 4.1(c) of this
Agreement.

 

7.7 Title Insurance Policy. Purchaser shall have received a fully effective
Title Policy issued to Purchaser by the Title Company covering the Owned Real
Property and any ground lease specified on Schedule 4.8 in the amount of the
full insurable value of the Owned Real Property and any such ground lease,
respectively (which amount shall be set forth in Schedule 11.1(b)) and which is
reasonably satisfactory to Purchaser in all material respects. The Title Policy
shall show fee simple title to the Owned Real Property vested in Purchaser, and
valid leasehold title to the Leased Real Property which is subject to any ground
lease specified on Schedule 4.8, subject only to: (a) current real estate taxes
not yet due and payable; and (b) the Permitted Encumbrances. The Title Policy
shall have all standard and general exceptions deleted so as to afford full
“extended form coverage.”

 

7.8 No Material Adverse Change. There shall not have been any Material Adverse
Change in or affecting the business of the Hospital or Seller subsequent to the
Effective Date.

 

7.9 Required Consents. The Contract and Lease Consents shall have been received
or obtained on or prior to the Closing Date without the imposition of any
burdens or conditions materially adverse to the party or parties entitled to the
benefit thereof.

 

ARTICLE 8

TERMINATION

 

8.1 Termination. This Agreement may be terminated at any time prior to Closing:

 

(a) by the mutual written consent of the parties;

 

(b) by Seller if a material breach of this Agreement has been committed by
Purchaser and such breach has not been (i) waived in writing by Seller or (ii)
cured by Purchaser to the reasonable satisfaction of Seller within fifteen (15)
business days after service by Seller upon Purchaser of a written notice which
describes the nature of such breach;

 

(c) by Purchaser if a material breach of this Agreement has been committed by
Seller and such breach has not been (i) waived in writing by Purchaser or (ii)
cured by Seller to the reasonable satisfaction of Purchaser within fifteen (15)
business days after service by Purchaser upon Seller of a written notice which
describes the nature of such breach;

 

35



--------------------------------------------------------------------------------

(d) by Purchaser if any of the conditions in Article 7 have not been satisfied
as of the Closing Date or if satisfaction of any condition in Article 7 is or
becomes impossible and Purchaser has not waived such condition in writing on or
before the Closing Date (provided that the failure to satisfy the applicable
condition or conditions has occurred by reason other than (i) through the
failure of Purchaser to comply with its obligations under this Agreement or (ii)
Seller’s failure to provide its closing deliveries on the Closing Date as a
result of Purchaser not being ready, willing and able to close the transaction
on the Closing Date);

 

(e) by Seller if any of the conditions in Article 6 have not been satisfied as
of the Closing Date or if satisfaction of any such condition in Article 6 is or
becomes impossible and Seller has not waived such condition in writing on or
before the Closing Date (provided that the failure to satisfy the applicable
condition or conditions has occurred by reason other than (i) through the
failure of Seller to comply with its obligations under this Agreement or (ii)
Purchaser’s failure to provide its closing deliveries on the Closing Date as a
result of Seller not being ready, willing and able to close the transaction on
the Closing Date); or

 

(f) by either Purchaser or Seller if the Closing has not occurred (other than
through the failure of any party seeking to terminate this Agreement to comply
fully with its obligations under this Agreement) on or before April 30, 2004.

 

(g) by Purchaser pursuant to the provisions of Section 4.1(b) of this Agreement.

 

(h) by either Seller or Purchaser pursuant to the provisions of Section 4.1(c)
of this Agreement.

 

8.2 Termination Consequences. If this Agreement is terminated pursuant to
Section 8.1, (a) all further obligations of the parties under this Agreement
shall terminate, except that the obligations in Sections 5.6 (Confidentiality),
12.3 (Governing Law), 12.8 (Confidentiality and Publicity), and 12.12 (Expenses
and Attorneys’ Fees) shall survive, (b) each party shall pay the costs and
expenses incurred by it in connection with this Agreement, except as provided in
Section 12.12, and (c) nothing shall prevent any party hereto from pursuing any
of its legal rights or remedies that may be granted to any such party by law
against any other party to this Agreement.

 

ARTICLE 9

POST-CLOSING MATTERS

 

9.1 Excluded Assets and Excluded Liabilities. Subject to Section 11.2 hereof,
any asset or any liability, all other remittances and all mail and other
communications that is an Excluded Asset or an Excluded Liability (a) pursuant
to the terms of this Agreement, (b) as otherwise determined by the parties’
mutual written agreement or (c) absent such agreement, as determined by
adjudication by a court or similar tribunal, and which comes into the
possession, custody or control of Purchaser (or its successors-in-interest,
assigns or affiliates) shall within five (5) business days following receipt be
transferred, assigned or conveyed by Purchaser (and its successors-in-interest,
assigns and affiliates) to Seller at Seller’s cost. Until such transfer,
assignment

 

36



--------------------------------------------------------------------------------

and conveyance, Purchaser (and its successors-in-interest, assigns and
affiliates) shall not have any right, title or interest in or obligation or
responsibility with respect to such asset or liability except that Purchaser
shall hold such asset in trust for the benefit of Seller.

 

9.2 Preservation and Access to Records After the Closing.

 

(a) From the Closing Date until seven (7) years after the Closing Date or such
longer period as required by law (the “Document Retention Period”), Purchaser
shall keep and preserve all medical records, patient records, medical staff
records and other books and records which are among the Assets as of the
Effective Time, but excluding any records which are among the Excluded Assets.
Purchaser will afford to the representatives of Seller, including its counsel
and accountants, full and complete access to, and copies (including, without
limitation, color laser copies) of, such records with respect to time periods
prior to the Effective Time (including, without limitation, access to records of
patients treated at the Hospital prior to the Effective Time) during normal
business hours after the Effective Time, to the extent reasonably needed by
Seller or Seller’s affiliates for business purposes. Purchaser acknowledges
that, as a result of entering into this Agreement and operating the Hospital, it
will gain access to patient records and other information which are subject to
rules and regulations concerning confidentiality. Purchaser shall abide by any
such rules and regulations relating to the confidential information it acquires.
Purchaser shall maintain the patient and medical staff records at the Hospital
in accordance with applicable law and the requirements of relevant insurance
carriers. After the expiration of the Document Retention Period, if Purchaser
intends to destroy or otherwise dispose of any of the documents described in
this Section 9.2(a), Purchaser shall provide written notice to Seller of
Purchaser’s intention no later than forty-five (45) calendar days prior to the
date of such intended destruction or disposal. Seller shall have the right, at
its sole cost, to take possession of such documents during such forty-five (45)
calendar day period. If Seller does not take possession of such documents during
such forty-five (45) calendar day period, Purchaser shall be free to destroy or
otherwise dispose of such documentation upon the expiration of such forty-five
(45) calendar day period.

 

(b) Purchaser shall give its commercially reasonable cooperation to Seller,
Seller’s affiliates and their insurance carriers in respect of the defense of
claims by third parties against Seller or any affiliate of Seller, in respect of
events occurring prior to the Effective Time with respect to the operation of
the Hospital. Such cooperation shall include, without limitation, making the
Hired Employees available at reasonable times for interviews, depositions,
hearings and trials. Such cooperation shall also include making all of its
employees available to assist in the securing and giving of evidence and in
obtaining the presence and cooperation of witnesses (all of which shall be done
without payment of any fees or expenses to Purchaser or to such employees). In
addition, Seller and Seller’s affiliates shall be entitled to remove from the
Hospital originals of any such records, but only for purposes of pending
litigation involving the persons to whom such records refer, as certified in
writing prior to removal by counsel retained by Seller or any of Seller’s
affiliates in connection with such litigation. Any records so removed from the
Hospital shall be promptly returned to Purchaser following Seller’s or its
applicable affiliate’s use of such records. Purchaser shall be entitled to
require that such records be copied for Purchaser prior to their removal at
Seller’s cost.

 

37



--------------------------------------------------------------------------------

(c) In connection with (i) the transition of the Hospital pursuant to the
transaction contemplated by this Agreement, (ii) Seller’s rights to the Excluded
Assets, (iii) Seller’s obligations under the Excluded Liabilities, Purchaser
shall after the Effective Time give Seller, Seller’s affiliates and their
respective representatives access during normal business hours to Purchaser’s
books, accounts and records and all other relevant documents and information
with respect to the assets, liabilities and business of the Hospital as
representatives of Seller and Seller’s affiliates may from time to time
reasonably request, all in such manner as not to unreasonably interfere with the
operations of the Hospital. The confidentiality obligations of Section 5.6
applicable to Purchaser shall apply to Seller with respect to its access to and
use of Purchaser’s books and records pursuant to this Section.

 

(d) Purchaser and its representatives shall be given access by Seller during
normal business hours to the extent reasonably needed by Purchaser for business
purposes to all documents, records, correspondence, work papers and other
documents retained by Seller pertaining to any of the Assets or with respect to
the operation of the Hospital prior to the Effective Time, all in such manner as
to not interfere unreasonably with Seller’s business.

 

9.3 Provision of Benefits of Certain Contracts. If, as of the Effective Time,
Purchaser is unable to enter into a new third party contract with respect to an
Excluded Contract designated by Purchaser, until such new third party contract
is obtained Seller shall use reasonable commercial efforts to provide Purchaser
the benefits of the designated Excluded Contract only with respect to the
Hospital and cooperate in any reasonable and lawful arrangement designed to
provide such benefits to Purchaser. Purchaser shall use reasonable commercial
efforts to perform, on behalf of Seller, the obligations of Seller thereunder or
in connection therewith, limited to those obligations of the applicable Hospital
thereunder, but only to the extent that such action would not result in a
material default under the applicable Excluded Contract and such obligation
would have been an obligation of Purchaser had it entered into a new third party
contract on substantially similar terms as the applicable Excluded Contract.

 

9.4 Employee Matters. As of the Effective Time, Seller shall terminate all of
its employees at the Hospital, and Purchaser shall hire all such employees
commencing as of the Effective Time in positions and at compensation levels
consistent with those being provided by Seller immediately prior to the
Effective Time. Compensation levels will be maintained for a minimum of ninety
(90) days after which compensation levels may be adjusted to be consistent with
the compensation guidelines of the Purchaser. Nothing herein shall be deemed to
affect or limit in any way normal management prerogatives of Purchaser with
respect to employees or to create or grant to any such employees third party
beneficiary rights or claims of any kind or nature. Within the period of ninety
(90) days before the Closing, Seller shall not, and within the ninety (90) days
following the Closing, Purchaser shall not: (1) permanently or temporarily shut
down a single site of employment, or one or more facilities or operating units
within a single site of employment, if the shutdown results in an employment
loss during any thirty (30) day period at the single site of employment for
fifty (50) or more employees,

 

38



--------------------------------------------------------------------------------

excluding any part-time employees; or (2) have a mass layoff at a single site of
employment of at least thirty-three percent (33%) of the active employees and at
least fifty (50) employees, excluding part-time employees. The terms “single
site of employment,” “operating unit,” “employment loss” and “mass layoff” shall
be defined as in the Workers Adjustment Retraining and Notification Act (the
“WARN Act”). With respect to terminations of employees following the Closing,
Purchaser shall be responsible for any notification required under the WARN Act.
In respect of the employees employed by Purchaser, it shall provide such
employees with employee benefits consistent with the benefits generally offered
to employees of Affiliates of Purchaser and, to the extent Seller has qualified
retirement programs for such employees, Purchaser shall recognize the existing
seniority of all such employees for benefits purposes and shall provide credit
under such plans for purposes of determining eligibility and vesting and the
rate of benefit accrual (but not actual benefit accrual); provided, however,
that no such credit need be given in respect of any new plan commenced or
participated in by Purchaser in which no prior service credit is given or
recognized to or for other plan beneficiaries. In extending such benefits,
Purchaser shall waive pre-existing conditions limitations in Purchaser’s welfare
benefit plans which might otherwise apply to such employees except to the extent
employees have not satisfied such limitations under the current welfare benefit
plans of Seller.

 

9.5 Misdirected Payments, Etc. Seller and Purchaser covenant and agree to remit,
with reasonable promptness, to the other any payments received, which payments
are on or in respect of accounts or notes receivable owned by (or are otherwise
payable to) the other. In addition, and without limitation, in the event of a
determination by any governmental or third-party payor that payments to Seller
or the Hospital resulted in an overpayment or other determination that funds
previously paid by any program or plan to Seller or the Hospital must be repaid,
Seller shall be responsible for repayment of said monies (or defense of such
actions) if such overpayment or other repayment determination was for services
rendered prior to the Effective Time and Purchaser shall be responsible for
repayment of said monies (or defense of such actions) if such overpayment or
other repayment determination was for services rendered after the Effective
Time. In the event that, following the Effective Time, Purchaser suffers any
offsets against reimbursement under any third-party payor or reimbursement
programs due to Purchaser, relating to amounts owing under any such programs by
Seller or any of its affiliates, Seller shall promptly upon demand from
Purchaser pay to Purchaser the amounts so billed or offset.

 

ARTICLE 10

SURVIVAL AND INDEMNIFICATION

 

10.1 Survival. Except as expressly set forth in this Agreement to the contrary,
all representations, warranties, covenants, agreements and indemnifications of
Purchaser and Seller, respectively, contained in this Agreement or in any
document delivered pursuant hereto shall be deemed to be material and to have
been relied upon by Purchaser and Seller, respectively. The representations and
warranties of the Purchaser and Seller shall continue to be fully effective and
enforceable following the Closing Date for two years and shall thereafter be of
no further force and effect, except that the representations and warranties of
the Seller contained in Sections 2.5, 2.7, 2.20

 

39



--------------------------------------------------------------------------------

and 2.22 shall continue to be fully effective and enforceable following the
Closing Date for the longer of five (5) years after the Closing Date or ninety
(90) days after the expiration of any applicable statute of limitations;
provided, however, that if there is an outstanding notice of a claim at the end
of such two year period in compliance with the terms of Section 10.4, such
applicable period shall not end in respect of such claim until such claim is
resolved.

 

10.2 Indemnification of Purchaser by Seller.

 

(a) Indemnification. Seller shall keep and save Purchaser, and its directors,
officers, employees, agents and other representatives (collectively, the
“Purchaser Parties”), harmless from and shall indemnify and defend the Purchaser
Parties against any and all obligations, judgments, liabilities, penalties,
violations, fees, fines, claims, losses, costs, demands, damages, liens,
encumbrances and expenses including reasonable attorneys’ fees (collectively,
“Damages”), to the extent connected with or arising or resulting from (a) any
breach of any representation or warranty of Seller under this Agreement, (b) any
breach or default by Seller of any covenant or agreement of Seller under this
Agreement, (c) the Excluded Liabilities, (d) the Excluded Assets, (e) all
federal, state and local income taxes relating to Seller (“Seller Tax Claims”),
(f) any professional liability claim arising out of the business operations of
the Hospital prior to the Effective Time, and (g) any act, conduct or omission
of Seller that has accrued, arisen, occurred or come into existence at any time
prior to the Effective Time. No provision in this Agreement shall prevent Seller
from pursuing any of its legal rights or remedies that may be granted to Seller
by law against any person or legal entity other than Purchaser.

 

(b) Indemnification Limitations. Notwithstanding any provision to the contrary
contained in this Agreement, Seller shall be under no liability to indemnify
Purchaser under Section 10.2(a) and no claim under Section 10.2(a) of this
Agreement shall:

 

(i) be made unless notice thereof shall have been given by or on behalf of
Purchaser to Seller in the manner provided in Section 10.4, unless failure to
provide such notice in a timely manner does not materially impair Seller’s
ability to defend its rights, mitigate damages, seek indemnification from a
third party or otherwise protect its interests;

 

(ii) be made to the extent that any loss may be recovered under a policy of
insurance applicable to the incident out of which the loss arises; provided,
however, that this Section 10.2(b)(ii) shall not apply to the extent that
coverage under the applicable policy of insurance is denied by the applicable
insurance carrier;

 

(iii) be made to the extent that such claim relates to a liability arising out
of or relating to any act, omission, event or occurrence connected with:

 

(A) the use, ownership or operation of the Hospital, or

 

(B) the use, ownership or operation of any of the Assets,

 

40



--------------------------------------------------------------------------------

on and after the Effective Time (without regard to whether such use, ownership
or operation is consistent with Seller’s policies, procedures and/or practices
prior to the Effective Time), other than as specifically included in the
Excluded Liabilities;

 

(iv) be made to the extent that Purchaser had actual knowledge of (A) the
respective breach of a representation and warranty by Seller or (B) other
indemnifiable event, prior to the Effective Time;

 

(v) be made to the extent such claim relates to an obligation or liability for
which Purchaser has agreed to indemnify Seller pursuant to Section 10.3;

 

(vi) accrue to Purchaser unless the actual liability of Seller in respect of any
single claim or multiple claims in the aggregate exceeds One Hundred Thousand
Dollars ($100,000) (individually a “Relevant Claim or collectively “Relevant
Claims”)”) in which event Purchaser shall be entitled to seek indemnification
for the total amount of each Relevant Claim, or if applicable, all Relevant
Claims;

 

(vii) notwithstanding any provision to the contrary contained in this Agreement,
the maximum aggregate liability of Seller to Purchaser under this Agreement
shall not exceed the Purchase Price.

 

(c) If Purchaser is entitled to recover any sum (whether by payment, discount,
credit or otherwise) from any third party in respect of any matter for which a
claim of indemnity could be made against Seller hereunder, Purchaser shall use
its commercially reasonable endeavors to recover such sum from such third party
and any sum recovered will reduce the amount of the claim. If Seller pays to
Purchaser an amount in respect of a claim, and Purchaser subsequently recovers
from a third party a sum which is referable to that claim, Purchaser shall
forthwith repay to Seller so much of the amount paid by it as does not exceed
the sum recovered from the third party less all reasonable costs, charges and
expenses incurred by Purchaser in obtaining payment in respect of that claim and
in recovering that sum from the third party.

 

10.3 Indemnification of Seller by Purchaser.

 

(a) Indemnification. Purchaser shall keep and save Seller, and Seller’s
directors, officers, employees, agents and other representatives (collectively
the “Seller Parties”), harmless from and shall indemnify and defend Seller
Parties against any and all Damages, to the extent connected with or arising or
resulting from (a) any breach of any representation or warranty of Purchaser
under this Agreement, (b) any breach or default by Purchaser under any covenant
or agreement of Purchaser under this Agreement, (c) cost reports (and all claims
with respect thereto) relating to the Hospital with respect to Medicare,
Medicaid, Tricare or Blue Cross programs or any other third-party payor for all
periods beginning on and after the Effective Time, (d) the Assumed Obligations,
(e) any professional liability claim arising out of the business operations of
the Hospital on and after the Effective Time, (f) any other obligation or
liability specifically assumed by Purchaser in this Agreement, and (g) any act,
conduct or omission of Purchaser that has accrued, arisen, occurred or come into
existence at any time after the Effective Time. No provision in this Agreement
shall prevent Purchaser from pursuing any of its legal rights or remedies that
may be granted to Purchaser by law against any person or legal entity other than
Seller or any affiliate of Seller.

 

41



--------------------------------------------------------------------------------

(b) Indemnification Limitations. Notwithstanding any provision to the contrary
contained in this Agreement, Purchaser shall be under no liability to indemnify
Seller under 10.3(a) and no claim under Section 10.3(a) of this Agreement shall:

 

(i) be made unless notice thereof shall have been given by or on behalf of
Seller to Purchaser in the manner provided in Section 10.4, unless failure to
provide such notice in a timely manner does not materially impair Purchaser’s
ability to defend its rights, mitigate damages, seek indemnification from a
third party or otherwise protect its interests;

 

(ii) be made to the extent that any loss may be recovered under a policy of
insurance applicable to the incident out of which the loss arises; provided,
however, that this Section 10.3(b)(ii) shall not apply to the extent that
coverage under the applicable policy of insurance is denied by the applicable
insurance carrier;

 

(iii) be made to the extent that such claim relates to a liability of Seller
arising out of or relating to any act, omission, event or occurrence connected
with:

 

(A) the use, ownership or operation of the Hospital, or

 

(B) the use, operation or ownership of any of the Assets,

 

prior to the Effective Time, other than as specifically included in the Assumed
Obligations;

 

(iv) be made to the extent such claim relates to an obligation or liability for
which Seller has agreed to indemnify Purchaser pursuant to Section 10.2;

 

(v) accrue to Purchaser unless the actual liability of Seller in respect of any
single claim or multiple claims in the aggregate exceeds the Relevant Claim
amount in which event Seller shall be entitled to seek indemnification for the
total amount of each Relevant Claim or, if applicable, all Relevant Claims; and

 

(vi) notwithstanding any provision to the contrary contained in this Agreement,
the maximum aggregate liability of Purchaser to Seller under this Agreement
shall not exceed the Purchase Price.

 

(c) If Seller is entitled to recover any sum (whether by payment, discount,
credit or otherwise) from any third party in respect of any matter for which a
claim of indemnity could be made against Purchaser hereunder, Seller shall use
its commercially reasonable endeavors to recover such sum from such third party
and any sum recovered will reduce the amount of the claim. If Purchaser pays to
Seller an amount in respect of a claim, and Seller subsequently recovers from a
third party a sum which is referable to that claim, Seller shall forthwith repay
to Purchaser so much of the amount paid by it as does not exceed the sum
recovered from the third party less all reasonable costs, charges and expenses
incurred by Seller in obtaining payment in respect of that claim and in
recovering that sum from the third party.

 

42



--------------------------------------------------------------------------------

10.4 Method of Asserting Claims. All claims for indemnification by any person
entitled to indemnification (the “Indemnified Party”) under this Article 10 will
be asserted and resolved as follows:

 

(a) In the event any claim or demand, for which a party hereto (an “Indemnifying
Party”) would be liable for the Damages to an Indemnified Party, is asserted
against or sought to be collected from such Indemnified Party by a person other
than Seller, Purchaser or their affiliates (a “Third Party Claim”), the
Indemnified Party shall deliver a notice of its claim (a “Claim Notice”) to the
Indemnifying Party within thirty (30) calendar days after the Indemnified Party
receives written notice of such Third Party Claim; provided, however, that
notice shall be provided to the Indemnifying Party within fifteen (15) calendar
days after receipt of a complaint, petition or institution of other formal legal
action by the Indemnified Party. If the Indemnified Party fails to provide the
Claim Notice within such applicable time period after the Indemnified Party
receives written notice of such Third Party Claim and thereby materially impairs
the Indemnifying Party’s ability to protect its interests, the Indemnifying
Party will not be obligated to indemnify the Indemnified Party with respect to
such Third Party Claim. The Indemnifying Party will notify the Indemnified Party
within thirty (30) calendar days after receipt of the Claim Notice (the “Notice
Period”) whether the Indemnifying Party desires, at the sole cost and expense of
the Indemnifying Party, to defend the Indemnified Party against such Third Party
Claim.

 

(i) If the Indemnifying Party notifies the Indemnified Party within the Notice
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 10.4(a), then the
Indemnifying Party will have the right to defend, at its sole cost and expense,
such Third Party Claim by all appropriate proceedings, which proceedings will be
prosecuted by the Indemnifying Party to a final conclusion or will be settled at
the discretion of the Indemnifying Party. The Indemnifying Party will have full
control of such defense and proceedings, including any compromise or settlement
thereof. Notwithstanding the foregoing, the Indemnified Party may, at its sole
cost and expense, file during the Notice Period any motion, answer or other
pleadings that the Indemnified Party may deem necessary or appropriate to
protect its interests or those of the Indemnifying Party and which is not
prejudicial, in the reasonable judgment of the Indemnifying Party, to the
Indemnifying Party. Except as provided in Section 10.4(a)(ii) hereof, if an
Indemnified Party takes any such action that is prejudicial and causes a final
adjudication that is adverse to the Indemnifying Party, the Indemnifying Party
will be relieved of its obligations hereunder with respect to the portion of
such Third Party Claim prejudiced by the Indemnified Party’s action. If
requested by the Indemnifying Party, the Indemnified Party agrees, at the sole
cost and expense of the Indemnifying Party, to cooperate with the Indemnifying
Party and its counsel in contesting any Third Party Claim that the Indemnifying
Party elects to contest, or, if appropriate and related to the Third Party Claim
in question, in making any counterclaim against the person asserting the Third
Party Claim, or any cross-complaint against any person (other than the
Indemnified Party or any of its affiliates). The Indemnified Party may
participate in, but

 

43



--------------------------------------------------------------------------------

not control, any defense or settlement of any Third Party Claim controlled by
the Indemnifying Party pursuant to this Section 10.4(a)(i), and except as
specifically provided in this Section 10.4(a)(i), the Indemnified Party will
bear its own costs and expenses with respect to such participation.

 

(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Notice Period that the Indemnifying Party desires to defend the Indemnified
Party pursuant to this Section 10.4(a), or if the Indemnifying Party gives such
notice but fails to prosecute diligently or settle the Third Party Claim, or if
the Indemnifying Party fails to give any notice whatsoever within the Notice
Period, then the Indemnified Party will have the right to defend, at the sole
cost and expense of the Indemnifying Party, the Third Party Claim by all
appropriate proceedings, which proceedings will be promptly and reasonably
prosecuted by the Indemnified Party to a final conclusion or will be settled at
the discretion of the Indemnified Party. The Indemnified Party will have full
control of such defense and proceedings, including any compromise or settlement
thereof; provided, however, that if requested by the Indemnified Party, the
Indemnifying Party agrees, at the sole cost and expense of the Indemnifying
Party, to cooperate with the Indemnified Party and its counsel in contesting any
Third Party Claim which the Indemnified Party is contesting, or, if appropriate
and related to the Third Party Claim in question, in making any counterclaim
against the person asserting the Third Party Claim, or any cross-complaint
against any person (other than the Indemnifying Party or any of its affiliates).
Notwithstanding the foregoing provisions of this Section 10.4(a)(ii), if the
Indemnifying Party has notified the Indemnified Party with reasonable promptness
that the Indemnifying Party disputes its liability to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party, the Indemnifying Party will not be required to bear the
costs and expenses of the Indemnified Party’s defense pursuant to this Section
10.4(a)(ii). Subject to the above terms of this Section 10.4(a)(ii), the
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this Section
10.4(a)(ii), and the Indemnifying Party will bear its own costs and expenses
with respect to such participation. The Indemnified Party shall give sufficient
prior notice to the Indemnifying Party of the initiation of any discussions
relating to the settlement of a Third Party Claim to allow the Indemnifying
Party to participate therein.

 

(b) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that either (i) does not involve a Third Party
Claim being asserted against or sought to be collected from the Indemnified
Party or (ii) is a Seller Tax Claim, the Indemnified Party shall deliver an
Indemnity Notice (as hereinafter defined) to the Indemnifying Party. (The term
“Indemnity Notice” shall mean written notification of a claim for indemnity
under Article 10 hereof (which claim does not involve a Third Party Claim or is
a Seller Tax Claim) by an Indemnified Party to an Indemnifying Party pursuant to
this Section 10.4, specifying the nature of and specific basis for such claim
and the amount or the estimated amount of such claim.) The failure by any
Indemnified Party to give the Indemnity Notice shall not impair such party’s
rights hereunder except to the extent that an Indemnifying Party demonstrates
that it has been prejudiced thereby.

 

44



--------------------------------------------------------------------------------

(c) If the Indemnifying Party does not notify the Indemnified Party within
thirty (30) calendar days following its receipt of a Claim Notice or an
Indemnity Notice that the Indemnifying Party disputes its liability to the
Indemnified Party hereunder, such claim specified by the Indemnified Party will
be conclusively deemed a liability of the Indemnifying Party hereunder and the
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand, or on such later date (i) in the case of a Third Party Claim,
as the Indemnified Party suffers the Damages in respect of such Third Party
Claim, (ii) in the case of an Indemnity Notice in which the amount of the claim
is estimated, when the amount of such claim becomes finally determined or (iii)
in the case of a Seller Tax Claim, within fifteen (15) calendar days following
final determination of the item giving rise to the claim for indemnity. If the
Indemnifying Party has timely disputed its liability with respect to such claim,
as provided above, the Indemnifying Party and the Indemnified Party agree to
proceed in good faith to negotiate a resolution of such dispute, and if not
resolved through negotiations, such dispute will be resolved by adjudication by
a court or similar tribunal.

 

(d) The Indemnified Party agrees to give the Indemnifying Party reasonable
access to the books and records and employees of the Indemnified Party in
connection with the matters for which indemnification is sought hereunder, to
the extent the Indemnifying Party reasonably deems necessary in connection with
its rights and obligations hereunder.

 

(e) The Indemnified Party shall assist and cooperate with the Indemnifying Party
in the conduct of litigation, the making of settlements and the enforcement of
any right of contribution to which the Indemnified Party may be entitled from
any person or entity in connection with the subject matter of any litigation
subject to indemnification hereunder. In addition, the Indemnified Party shall,
upon request by the Indemnifying Party or counsel selected by the Indemnifying
Party (without payment of any fees or expenses to the Indemnified Party or an
employee thereof), attend hearings and trials, assist in the securing and giving
of evidence, assist in obtaining the presence or cooperation of witnesses, and
make available its own personnel; and shall do whatever else is necessary and
appropriate in connection with such litigation. The Indemnified Party shall not
make any demand upon the Indemnifying Party or counsel for the Indemnifying
Party in connection with any litigation subject to indemnification hereunder,
except a general demand for indemnification as provided hereunder. If the
Indemnified Party shall fail to perform such obligations as Indemnified Party
hereunder or to cooperate fully with the Indemnifying Party in Indemnifying
Party’s defense of any suit or proceeding, such cooperation to include, without
limitation, attendance at all depositions and the provision of all documents
relevant to the defense of any claim, then, except where such failure does not
have an adverse effect on the Indemnifying Party’s defense of such claims, the
Indemnifying Party shall be released from all of its obligations under this
Agreement with respect to that suit or proceeding and any other claims which had
been raised in such suit or proceeding.

 

(f) Following indemnification as provided for hereunder, the Indemnifying Party
shall be subrogated to all rights of the Indemnified Party with respect to all
persons or entities relating to the matter for which indemnification has been
made.

 

45



--------------------------------------------------------------------------------

10.5 Exclusive. Other than claims for fraud or equitable relief (which equitable
relief claims are nevertheless subject to Section 10.1), any claim arising under
this Agreement or in connection with or as a result of the transactions
contemplated by this Agreement or any Damages or injury alleged to be suffered
by any party as a result of the actions or failure to act by any other party
shall, unless otherwise specifically stated in this Agreement, be governed
solely and exclusively by the provisions of this Article 10. If Seller and
Purchaser cannot resolve such claim by mutual agreement, such claim shall be
determined by adjudication by a court or similar tribunal subject to the
provisions of this Article 10.

 

ARTICLE 11

TAX AND COST REPORT MATTERS

 

  11.1 Tax Matters; Allocation of Purchase Price.

 

(a) After the Closing Date, the parties shall cooperate fully with each other
and shall make available to each other, as reasonably requested, all
information, records or documents relating to tax liabilities or potential tax
liabilities attributable to Seller with respect to the operation of the Hospital
for all periods prior to the Effective Time and shall preserve all such
information, records and documents at least until the expiration of any
applicable statute of limitations or extensions thereof. The parties shall also
make available to each other as reasonably required, and at the reasonable cost
of the requesting party (for out-of-pocket costs and expenses only), personnel
responsible for preparing or maintaining information, records and documents in
connection with tax matters.

 

(b) The Purchase Price shall be allocated among each category of the Assets in
accordance with Schedule 11.1(b). Seller and Purchaser hereby agree to allocate
the Purchase Price in accordance with Schedule 11.1(b), to be bound by such
allocations, to account for and report the purchase and sale of the Assets
contemplated hereby for federal and state tax purposes in accordance with such
allocations, and not to take any position (whether in tax returns, tax audits,
or other tax proceedings), which is inconsistent with such allocations without
the prior written consent of the other party.

 

  11.2 Cost Report Matters.

 

(a) Seller shall prepare and timely file all cost reports relating to the
periods ending prior to the Effective Time or required as a result of the
consummation of the transactions described in this Agreement, including, without
limitation, those relating to Medicare, Medicaid, Blue Cross and other third
party payors which settle on a cost report basis (the “Seller Cost Reports”).
Purchaser shall forward to Seller any and all correspondence relating to the
Seller Cost Reports or rights to settlements and retroactive adjustments on
Seller Cost Reports (“Agency Settlements”) within five (5) business days of
receipt by Purchaser. Purchaser shall not reply to any such correspondence
without Seller’s written approval. Purchaser shall remit any receipts relating
to the Seller Cost Reports or the Agency Settlements within five (5) business
days after receipt by Purchaser and will forward any demand for payments within
five (5) business days. Purchaser (and its successors-in-interest, assigns and
affiliates) shall have neither the right to offset amounts payable to Seller
under this Section 11.2

 

46



--------------------------------------------------------------------------------

against, nor the right to contest its obligation to transfer, assign and convey
to Seller because of, outstanding claims, liabilities or obligations asserted by
Purchaser against Seller including pursuant to the indemnification provisions of
Section 10.2. Seller shall retain all rights to Seller Cost Reports including,
without limitation, any payables resulting therefrom or receivables relating
thereto and the right to appeal any Medicare determinations relating to the
Agency Settlements and Seller Cost Reports.

 

(b) Upon reasonable notice and during normal business office hours, Purchaser
will cooperate with Seller in regard to the preparation, filing, handling, and
appeals of Seller Cost Reports. Upon reasonable notice and during normal
business office hours, Purchaser will cooperate with Seller in connection with
any cost report disputes and/or other claim adjudication matters relative to
governmental program reimbursement. Such cooperation shall include the providing
of statistics and obtaining files at the Hospital and the coordination with
Seller pursuant to adequate notice of Medicare and Medicaid exit conferences or
meetings.

 

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

12.1 Entire Agreement. This Agreement, the Disclosure Schedule, the exhibits and
schedules, and the documents referred to in this Agreement contain the entire
understanding between the parties with respect to the transactions contemplated
hereby and supersede all prior or contemporaneous agreements, understandings,
representations and statements, oral or written, between the parties on the
subject matter hereof (the “Superseded Agreements”), which Superseded Agreements
shall be of no further force or effect.

 

12.2 Further Assurances and Cooperation. Seller shall execute, acknowledge and
deliver to Purchaser any and all other assignments, consents, approvals,
conveyances, assurances, documents and instruments reasonably requested by
Purchaser at any time and shall take any and all other actions reasonably
requested by Purchaser at any time for the purpose of more effectively
assigning, transferring, granting, conveying and confirming to Purchaser, the
Assets. After consummation of the transaction contemplated in this Agreement,
the parties agree to cooperate with each other and take such further actions as
may be necessary or appropriate to effectuate, carry out and comply with all of
the terms of this Agreement, the documents referred to in this Agreement and the
transactions contemplated hereby.

 

12.3 Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the respective successors and assigns of the parties hereto; provided, however,
that no party hereto may assign any of its rights or delegate any of its duties
under this Agreement without the prior written consent of the other parties,
except that Purchaser may assign any of its rights or delegate any of its duties
under this Agreement to any subsidiary or other entity that is wholly-owned,
directly or indirectly, by Purchaser, upon Seller’s receipt of Purchaser’s
guaranty of such wholly-owned subsidiary’s obligations under this Agreement in a
form reasonably acceptable to Seller.

 

47



--------------------------------------------------------------------------------

12.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana as applied to
contracts made and performed within the State of Indiana. The parties hereby
waive their right to assert in any proceeding involving this Agreement that the
law of any jurisdiction other than the State of Indiana shall apply to such
dispute; and the parties hereby covenant that they shall assert no such claim in
any dispute arising under this Agreement.

 

12.5 Amendments. This Agreement may not be amended other than by a written
instrument signed by the parties hereto.

 

12.6 Exhibits, Schedules and Disclosure Schedule. As contemplated by Section
4.1(c), the Exhibits and Disclosure Schedules referred to in this Agreement
shall be attached hereto and incorporated by reference herein.

 

12.7 Notices. Any notice, demand or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when personally
delivered, when received by telegraphic or other electronic means (including
facsimile) or overnight courier, or five (5) calendar days after being deposited
in the United States mail, with postage prepaid thereon, certified or registered
mail, return receipt requested, addressed as follows:

 

If to Seller:

   Northern Indiana Hospital, LLC      c/o Ardent Health Services      One
Burton Hills Boulevard, Suite 250      Nashville, TN 37215      Attention:
President      Facsimile No.: (615) 269-9814

With a copy to:

   Ardent Health Services      One Burton Hills Boulevard, Suite 250     
Nashville, TN 37215      Attention: General Counsel      Facsimile No.: (615)
296-6384

If to Purchaser:

   Horizon Health Corporation      1500 Waters Ridge Drive      Lewisville,
Texas 75057      Attention: James Ken Newman, President      Facsimile No.:
(972) 420-4060

With a copy to:

   Strasburger & Price, LLP      901 Main Street, Suite 4300      Dallas, Texas
75202      Attention: David K. Meyercord, Esq.      Facsimile No.: (214)
651-4330

 

or at such other address as one party may designate by notice hereunder to the
other parties.

 

48



--------------------------------------------------------------------------------

12.8 Headings. The section and other headings contained in this Agreement and in
the Disclosure Schedule, exhibits and schedules to this Agreement are included
for the purpose of convenient reference only and shall not restrict, amplify,
modify or otherwise affect in any way the meaning or interpretation of this
Agreement or the Disclosure Schedule, exhibits and schedules hereto.

 

12.9 Confidentiality and Publicity. The parties hereto shall hold in confidence
the information contained in this Agreement, and all information related to this
Agreement, which is not otherwise known to the public, shall be held by each
party hereto as confidential and proprietary information and shall not be
disclosed without the prior written consent of the other parties; provided,
however, Seller shall be permitted to provide a copy of this Agreement to any
applicable governmental or administrative authorities in connection with
Seller’s pursuit of any appeal of any real and personal property tax assessments
on the Assets for periods prior to the Effective Time. Accordingly, Purchaser
and Seller shall not discuss with, or provide nonpublic information to, any
third party (except for such party’s attorneys, accountants, directors, officers
and employees, the directors, officers and employees of any affiliate of any
party hereto, and other consultants and professional advisors) concerning this
transaction prior to the Effective Time, except: (a) as required in governmental
filings or judicial, administrative or arbitration proceedings; (b) pursuant to
public announcements made with the prior written approval of Seller and
Purchaser; or (c) as otherwise required by applicable law. The rights of Seller
under this Section 12.9 shall be in addition and not in substitution for the
rights of Seller and Seller’s affiliates under the Confidentiality Agreement,
which shall survive Closing as provided therein.

 

12.10 Third Party Beneficiary. None of the provisions contained in this
Agreement are intended by the parties, nor shall they be deemed, to confer any
benefit on any person not a party to this Agreement.

 

12.11 Expenses and Attorneys’ Fees. Except as otherwise provided in this
Agreement, each party shall bear and pay its own costs and expenses relating to
the preparation of this Agreement and to the transactions contemplated by, or
the performance of or compliance with any condition or covenant set forth in,
this Agreement, including without limitation, the disbursements and fees of
their respective attorneys, accountants, advisors, agents and other
representatives, incidental to the preparation and carrying out of this
Agreement, whether or not the transactions contemplated hereby are consummated.
The parties expressly agree that the following shall be borne by Purchaser: (a)
all costs of the Title Commitment and the Title Policy; (b) all costs of the
Survey; (c) all costs of the Environmental Survey; and (d) all documentary
transfer taxes and recording charges in connection with the conveyance of the
Assets to Purchaser. If any action is brought by any party to enforce any
provision of this Agreement, the prevailing party shall be entitled to recover
its court costs and reasonable attorneys’ fees.

 

12.12 No Waiver. Any term, covenant or condition of this Agreement may be waived
at any time by the party which is entitled to the benefit thereof but only by a
written notice signed by the party expressly waiving such term or condition. The
subsequent acceptance of performance hereunder by a party shall not be deemed to
be a waiver of any preceding breach by any other party of any term, covenant or
condition

 

49



--------------------------------------------------------------------------------

of this Agreement, other than the failure of such other party to perform the
particular duties so accepted, regardless of the accepting party’s knowledge of
such preceding breach at the time of acceptance of such performance. The waiver
of any term, covenant or condition shall not be construed as a waiver of any
other term, covenant or condition of this Agreement.

 

12.13 Severability. If any term, provision, condition or covenant of this
Agreement or the application thereof to any party or circumstance shall be held
to be invalid or unenforceable to any extent in any jurisdiction, then the
remainder of this Agreement and the application of such term, provision,
condition or covenant in any other jurisdiction or to persons or circumstances
other than those as to whom or which it is held to be invalid or unenforceable,
shall not be affected thereby, and each term, provision, condition and covenant
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

 

12.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement, binding on all of the
parties hereto.

 

12.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING FROM ANY SOURCE INCLUDING, BUT NOT LIMITED TO,
THE CONSTITUTION OF THE UNITED STATES OR ANY STATE THEREIN, COMMON LAW OR ANY
APPLICABLE STATUTE OR REGULATIONS. EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

 

(Remainder of Page Intentionally Left Blank)

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Asset Purchase Agreement has been executed and
delivered as of the day and year first above written.

 

SELLER:

NORTHERN INDIANA HOSPITAL, LLC, a

Delaware limited liability company

By:

 

/s/ William P. Barnes

--------------------------------------------------------------------------------

Name:

  William P. Barnes

Title:

  Senior Vice President

PURCHASER:

HORIZON HEALTH CORPORATION, a

Delaware corporation

By:

 

/s/ Ronald C. Drabik

--------------------------------------------------------------------------------

Name:

  Ronald C. Drabik

Title:

 

Senior Vice President – Finance

and Administration

 

51